Exhibit 10.2

 

AMENDED AND RESTATED GROUND LEASE AGREEMENT

 

This Amended and Restated Ground Lease Agreement (“Lease”) is made effective as
of the 1st day of July, 1993, (the “Effective Date”) by and between PRIMM SOUTH
REAL ESTATE COMPANY, a Nevada corporation (“Landlord”), and THE PRIMADONNA
CORPORATION, a Nevada corporation (“Tenant”), with reference to the following
facts, and is as follows:

 

R E C I T A L S :

 

A.                                    Landlord and Tenant are presently landlord
and tenant, respectively, under the following lease agreements (the “Existing
Leases”):

 

1.                                      Ground Lease dated January 14, 1985,
entered into originally between Robert L. McDonald, Sr., Valley Bank of Nevada,
and Gary E. Primm, jointly, as duly appointed and authorized co- executors of
the Estate of Ernest J. Primm, deceased, Case No. 81- 7678, Second Judicial
District Court of the State of Nevada, in and for the County of Washoe, as
landlord, and Whiskey Pete’s Casino, a Nevada corporation, now known as The
Primadonna Corporation, a Nevada corporation, as tenant, which lease has been
amended pursuant to a certain First Amendment to Ground Lease entered into
between Landlord and Whiskey Pete’s Casino, Tenant’s predecessor in interest,
dated February 6, 1989, and pursuant to which Tenant presently operates the
hotel/casino complex commonly known as “Whiskey Pete’s Casino”;

 

2.                                      Ground Lease Agreement dated March 15,
1989, and entered into between Landlord and Tenant, and pursuant to which Tenant
leases from Landlord certain real property upon which Tenant presently operates
the hotel/ casino complex commonly known as “The Primadonna Resort and Casino”;
and

 

3.                                      Ground Lease Agreement (Gasoline
Station) entered into effective as of the first day of February, 1991, between
Landlord and Tenant, and pursuant to which Tenant leases from Landlord certain
real property for the purpose of operating a gasoline station thereon.

 

B.                                    Landlord is the owner of that certain
unimproved real property consisting of approximately 47.88 acres situated in
Clark County, Nevada, and described more particularly in Exhibit “A” attached
hereto and incorporated herein by this reference (the “Third Casino Parcel”),
and Tenant desires to construct and operate a hotel/casino resort complex on
such real property with related amenities and to obtain certain easements in
order to provide necessary utilities to such complex.

 

C.                                    Landlord also is the owner of certain
other real property situated in Clark County, Nevada, and described more
particularly in Exhibit “A” attached hereto and incorporated herein by this
reference (the “R.V. Park Parcel”), upon which Tenant has constructed and is
operating a recreational vehicle park with certain related amenities (the “R.V.
Park”).

 

D.                                    Landlord and Tenant desire to enter into
this Lease for the purpose of (i) amending, supplementing and restating all of
the Existing Leases, (ii) granting a lease for the Third Casino Parcel,
(iii) formalizing a lease arrangement for Tenant’s lease of the R.V. Park and
(iv) granting certain easements to Tenant across other property owned by
Landlord for the

 

1

--------------------------------------------------------------------------------


 

purpose of allowing Tenant to obtain and provide water, sewer and utility
services to such properties.

 

E.                                     Landlord is willing to lease such real
property to Tenant and grant such easements for the stated purposes on the terms
and provisions below set forth.

 

NOW, THEREFORE, based on the foregoing recitals, and in consideration of the
covenants and conditions below set forth, Landlord and Tenant agree as follows:

 

Section 1.                                           Amendment and Restatement
of Existing Leases; Lease of Property.

 

1.1                               Effect of Amendment and Restatement.  As of
the Effective Date, the terms and provisions of the Existing Leases are amended
and restated in their entirety and entirely superseded by this Lease (except to
the extent of liabilities which arose thereunder prior to the Effective Date). 
Tenant’s tenancy and leasehold interest under the Existing Leases shall be
deemed to have continued uninterrupted.  The exhibits attached hereto replace
the exhibits to the Existing Leases.

 

1.2                               Lease of Property.  Subject to the
reservations below set forth in this Section 1, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, upon the terms, conditions and
covenants hereinafter set forth, all of the real property in Exhibit “A”, which,
together with the Easements (below defined) and all of Landlord’s right, title
and interest in and to and to all improvements thereon and all covenants,
conditions, restrictions, easements, rights-of-way, licenses and other rights
and interests benefitting the same or appurtenant thereto are hereinafter
referred to collectively as the “Property”.  The leased portion of the Property
is presently comprised of the separate parcels (the “Parcels”) described in
Exhibit “A” and denoted the “Whiskey Pete’s Parcel”, “Primadonna Parcel”, “Third
Casino Parcel”, and “R.V. Park Parcel”; and reference to such separate Parcels
by such names in this Lease shall refer to such Parcels as they are described
respectively in Exhibit “A”.

 

1.3                               Reservation of Landlord Easements and Mineral
Rights.

 

(a)                                 Fast Food Pad Reservation. Landlord hereby
reserves unto itself non-exclusive easements for pedestrian and vehicular
ingress and egress, parking, and sanitary sewer, water, drainage, electricity
and telephone improvements and facilities (the “Fast Food Pad Easements”) over,
across and through that portion of the Property described in Exhibit “G”
attached hereto and incorporated herein by this reference, which easements shall
be for the use and benefit of, and appurtenant to, Landlord’s reversionary fee
interest in and to that real property leased by Landlord to Tenant pursuant to
that certain Ground Lease Agreement dated October 21, 1991, a memorandum of
which was recorded October 23, 1991 in Book 911023 as Instrument No. 00539,
Official Records, Clark County, Nevada (the “Fast Food Pad Lease”).  The Fast
Food Pad Easements shall be of such scope and nature as those access, parking,
drainage, water, sanitary sewer, electric and telephone easements set forth and
granted to the tenant under and pursuant to that certain Ground Lease, together
with all exhibits and addenda thereto, dated January 28, 1992, entered into
between Tenant and MacDonald’s Corporation, & Delaware corporation, a memorandum
of which was recorded February 24, 1992, in Book 920224 as Instrument No. 00489,
Official Records, Clark County, Nevada (the

 

2

--------------------------------------------------------------------------------


 

“MacDonald’s Lease”), except that the Fast Food Pad Easements shall be for a
duration equal to the term of this Lease.  In addition, in the event the Fast
Food Pad Lease is terminated or expires prior to the expiration or termination
of this Lease, then Tenant shall provide to Landlord all services which Tenant
is to provide, and all easements granted, to the tenant under the MacDonald’s
Lease pursuant to Exhibit “D” to the “Easements Addendum” to the MacDonald’s
Lease, all upon the same terms and conditions as set forth in such Exhibit “D”,
except that such services shall be provided, and such easements shall continue,
for a duration equal to the term of this Lease and the level of such services
required to be provided by Tenant shall not exceed the maximum level reached
during the term of the Fast Food Pad Lease. Tenant may relocate any or all of
the Fast Food Pad Easements provided (i) the Fast Food Pad Easement(s) as
relocated, together with all affected improvements located within such
Easement(s), which Tenant shall also relocate, are useable by Landlord for the
purposes set forth above with respect to such Fast Food Pad Easement(s), as
applicable, at no significant inconvenience or additional cost of operation,
maintenance or repair, (ii) there shall be no interruption of the access or
service to Landlord by the Fast Food Pad Easement(s) and the improvements
thereon as a result of its relocation and (iii) the cost and work of such
relocation shall be Tenant’s responsibility.

 

(b)                                 Landlord Remaining Property Reservation. 
Landlord reserves further unto itself non-exclusive easements for pedestrian and
vehicular ingress and egress, and sanitary sewer, water, electricity, telephone
and other utility improvements, together with the right to construct, repair,
maintain and operate such improvements, over, across, under and through that
portion of the Property described in Exhibits “H-l” and “H-2” attached hereto
and incorporated herein by this reference.

 

Such easements shall be appurtenant to, and for the use and benefit of, that
certain real property presently owned by Landlord and described more
particularly in Exhibit “F” attached hereto and incorporated herein by this
reference; and all After-Acquired Property of Landlord (below defined) as to
that portion of such easement described in Exhibit “H-2”.  The vehicular access
use of that portion of such easement described in Exhibit “H-l” shall be limited
to light and medium duty vehicles, it being the intent of Landlord and Tenant
that vehicular access for construction activities, to the extent feasible,
commercial uses such as truck stops, and industrial uses shall be confined to
that portion of the easement described in Exhibit “H-2”.  Except for the
limitation set forth in this paragraph as to the vehicular access use of that
portion of such easements described in Exhibit “H-l”, all such easements shall
be of a scope reasonably necessary for Landlord’s convenient and full
development and operation of the real property above benefitted by such
easements for any use thereof desired by Landlord.  In the event Landlord’s use
of such easements imposes a material burden on any improvement located within
such easements, and such material burden increases the cost otherwise incurred
by Tenant for the maintenance and repair of such improvements, and/or Landlord’s
use causes an increase in the real property taxes attributable to such
easements, Landlord shall pay to Tenant a share of such maintenance and repair
costs and/or real property taxes as measured by such increase. Any such
maintenance, repair or tax increases shall be determined by Tenant reasonably
and in good faith.

 

(c)                                  Mineral Rights Reservation. Landlord hereby
reserves unto itself all mineral rights in connection with the Property,
inclusive of all oil, oil rights, gas, geothermal resources, and rights of every
kind and character within or underlying the Property,

 

3

--------------------------------------------------------------------------------


 

including, but not limited to, all petroleum, oil, natural gas, hydrocarbon
substances and products, rare metals, gem metals, steams, brines and gases; all
sands, cinders, gravels, stone, which exist upon, beneath the surface of, or
within the Property; and all royalties, overriding royalties, rights under
working interests, and production payments, which in any manner relate to the
Property. Notwithstanding the foregoing, during the lease term (including all
exercised extensions hereof) Landlord shall not explore, mine, extract or
exploit any of the foregoing, or grant to any other party the right, profit or
license to do so prior to the termination of this Lease.

 

Section 2.                                           Tenant’s Easements; Nevada
Department of Transportation Lease.

 

2.1                               Tenant’s Easements.

 

(a)                                 Grant.  Landlord hereby grants to Tenant the
following non-exclusive easements (the “Easements”):

 

(1)                                 Access Easements.  Easements for vehicular
and pedestrian ingress and egress to and from the Property over and across that
certain real property owned by Landlord and described more particularly in
Exhibit “B” attached hereto and incorporated herein by this reference, which
easements shall be appurtenant to, and for the use and benefit of, Tenant’s
leasehold interest in the Parcels.

 

(2)                                 Waterline Easements.  Easements for the
construction, maintenance and use of water pumping, transmission, treatment and
storage facilities, over, under, across and through that certain real property
owned by Landlord and described more particularly in Exhibit “C” attached hereto
and incorporated herein by this reference, which easements shall be appurtenant
to, and for the use and benefit of, Tenant’s leasehold interest in the Parcels.

 

(3)                                 Waste Treatment Easements. Easements for the
construction, maintenance and use of waste water disposal, treatment and
transmission facilities (including, without limitation, rapid infiltration
basins and evaporation ponds) over, under, across and through that certain real
property owned by Landlord and described more particularly in Exhibit “D”
attached hereto and incorporated herein by this reference, which easements shall
be appurtenant to, and for the use and benefit of, Tenant’s leasehold interest
in the Parcels.

 

(4)                                 Utility Easements.  Easements for the
construction, maintenance and use of such other utilities not above provided
for, which utilities are used by Tenant in connection with its use and operation
of the Property from time to time during the term of this Lease, over, across
and through that certain real property owned by Landlord and described more
particularly in Exhibit “E” attached hereto and incorporated herein by this
reference, which easements shall be appurtenant to, and for the use and benefit
of, Tenant’s leasehold interest in the Parcels.

 

4

--------------------------------------------------------------------------------


 

(5)                                 Railroad Easement.  Landlord hereby grants
to Tenant an exclusive easement for the purpose of installing, maintaining,
repairing and operating a railroad track and system over and across that certain
real property owned by Landlord and described more particularly in Exhibit “K”
attached hereto and by this reference made a part hereof, which easement shall
be appurtenant to, and for the use and benefit of, Tenant’s leasehold interest
in the Parcels.

 

(b)                                 Duration.  Each of the Easements shall be
for a term equal to that of Tenant’s leasehold interest in the Property (as the
same may be extended pursuant to Section 20 below), including any permitted
assignment or sublease of the Property or any portion thereof as provided more
particularly below in this Lease.

 

(c)                                  Scope.  Each of the Easements may be used
by Tenant for the specific purpose for which it has been granted and the burden
of such respective uses shall be to the extent reasonably necessary to enjoy
each Easement relative to Tenant’s use and operation of the Property as allowed
and contemplated pursuant to the further terms and provisions of this Lease.

 

(d)                                 Maintenance and Repair.  Tenant shall be
solely responsible for the maintenance, repair and improvement of the Easements,
including the facilities constructed by Tenant within the Easements, and Tenant
shall maintain the Easements and such facilities in a diligent and workmanlike
manner so that they are at all times in good operation and repair and useful and
beneficial to the operation of the Property for the purposes allowed and
contemplated pursuant to the terms and provisions of this Lease.

 

(e)                                  Tenant’s Right to Grant Easements
Property.  If it becomes necessary during the lease term for Tenant to provide
an easement to a third party provider of utility services over, across, under or
through the Property in order to obtain from such utility provider utility
services for the Tenant’s operation and use of the Property, then Tenant may
grant (and if required by such party Landlord shall grant) such easements over,
across, under and through the Property provided (i) the term of such
easement(s) shall end, at Landlord’s sole and absolute discretion, upon any
termination of this Lease, and if Landlord elects to so terminate, then any and
all of such easements and all improvements in connection therewith shall be
subject to Landlord’s right to require removal as provided in Subsection 7.2
below and (ii) such easement(s) shall serve only the Property.

 

(f)                                   Landlord’s Right to Relocate Easements. 
Landlord shall have the continuing right to relocate any of the Easements
provided (i) the Easement(s) as relocated, together with all affected
improvements of Tenant located within such Easement(s) which Landlord shall also
relocate, are useable by Tenant for the purposes set forth above with respect to
such Easement(s), as applicable, at no significant inconvenience or additional
cost of operation, maintenance or repair, (ii) there shall be no interruption of
the access or service to Tenant by the Easement and the improvements thereon as
a result of its relocation and (iii) the cost and work of such relocation shall
be Landlord’s responsibility.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Ownership and Use of Improvements. 
Although the Easements are non-exclusive to Tenant, Landlord expressly
acknowledges and agrees that no other person, including Landlord, shall have any
interest in, or right to the use of, any improvement in the nature of a utility,
such as water and sewer facilities, placed in the Easements by Tenant unless
such interest in, or right to the use of, such improvement is expressly granted
in writing to such person.  Subject to the foregoing rights of Tenant to the use
and enjoyment of the Easements, and the improvements placed therein by Tenant,
Landlord retains the right to itself to use the real property upon which the
Easements are located and to grant unto others such rights to the use of such
real property as will not interfere unreasonably with Tenant’s use and enjoyment
of the Easements and Tenant’s use and enjoyment of Tenant’s improvements placed
therein.

 

(h)                                 Further Easements.  The nature of Tenant’s
anticipated operations on, and use of, the Property potentially will require new
easements or the various relocation of the Easements.  Landlord agrees to give
reasonable consideration to requests from Tenant from time to time during the
lease term for the granting or relocation of easements. Landlord will not
unreasonably withhold its consent to any such request provided (i) all costs
incurred by Landlord in considering such request are paid by Tenant, including,
but not limited to the fees and costs of attorneys and other professionals
retained by Landlord to assist it in considering such request, (ii) Tenant shall
bear all costs of such relocation or establishment of the easement, (iii) if
Landlord, or any one claiming through Landlord, is benefitted by an easement to
be relocated, or the improvements or facilities used in connection therewith,
such relocation shall not interrupt the applicable use or enjoyment until such
use or enjoyment is made available to Landlord or such person by way of such
easement as relocated with no material adverse affect on or inconvenience to
such use and enjoyment and (iv) Landlord otherwise reasonably determines that
such relocation or establishment will not materially adversely affect Landlord’s
ability to use and develop the remainder of its property. In addition, if
further access points are opened from Interstate 15 in locations which could
provide reasonable access to Landlord’s present or After-Acquired Property, but
for which Landlord would need an easement or easements across real property
owned or controlled by Tenant or an entity controlled by Tenant, then Tenant
shall grant such easements to Landlord provided the requirements set forth in
provisions (i) through (iv) immediately above are complied with by Landlord,
substituting Landlord for Tenant in such provisions.

 

2.2                               Nevada Department of Transportation Airspace
Lease.  Tenant is presently the lessee under a certain State of Nevada
Department of Transportation Airspace Lease, dated February 15, 1990, with the
State of Nevada, acting by and through its Department of Transportation, as
lessor, as amended by that certain Amendment to Airspace Lease dated August 23,
1990, (the “Airspace Lease”) a copy of which is attached hereto as Exhibit “I”
for reference purposes only.  The Airspace Lease is used by Tenant presently in
connection with an elevated monorail people mover system between the Whiskey
Pete’s and Primadonna Casinos.  Concurrently with Tenant’s execution and
delivery of this Lease to Landlord, Tenant shall execute and deliver to Landlord
a deed of trust encumbering Tenant’s interest under the Airspace Lease for the
purpose of securing the performance of Tenant’s obligations under this Lease. 
If at any time during the lease term Tenant obtains other leases from the Nevada
Department of Transportation, or otherwise, which leases are used by Tenant in
connection with its operations on, or uses of, the Property, Tenant shall
immediately execute and deliver to Landlord a

 

6

--------------------------------------------------------------------------------


 

performance deed of trust encumbering such leasehold for the benefit of Landlord
for the same purpose and in the same manner and form as the performance deed of
trust above required.

 

Section 3.                                           Term of Lease.  The term of
this Lease (sometimes the “lease term”) shall continue for a period of fifty
(50) years commencing on the 1st day of July, 1993, and terminating on the 30th
day of June, 2043, unless sooner terminated in accordance with the terms and
provisions of this Lease or renewed and extended pursuant to the terms and
provisions of Section 20 below.

 

Section 4.                                           Rent.

 

4.1                               Initial Lease consideration.  In consideration
of Landlord’s entering into this Lease, Tenant shall pay to Landlord,
concurrently with Tenant’s execution of this Lease, a non- refundable payment of
Thirty Thousand and No/l00ths Dollars ($30,000.00).

 

4.2                               Base Rent.  Commencing the 1st day of July,
1993, and continuing on the first day of each successive calendar month
throughout the lease term, Tenant covenants and agrees to pay Landlord at the
address to which notices are to be sent to Landlord, or at such other address as
may be specified in a notice given by Landlord to Tenant, without abatement,
deduction, setoff, prior notice or demand, a monthly rental retroactive from the
first (1st) day of January 1993, to the Effective Date for the R.V. Park Parcel
in the total amount of Three Hundred Fifty Seven Thousand Three Hundred Sixty
Nine and 99/100ths Dollars ($357,369.99), and thereafter a net monthly rental
for the entire Property in the amount of Four Hundred Five Thousand Three
Hundred Fifty-Two and 60/100ths Dollars ($405,352.60) (“Base Rent”), subject to
adjustment from time to time in accordance with the provisions of
Subsections 4.3 and 4.4 below. All rent is payable in advance on the first day
of each month.  As of the Effective Date, the Base Rent for the Property is
determined at the rate of $26,000.00 per acre, per year, for that portion of the
Property comprising the R.V. Park Parcel, and $36,832.00 per acre, per year, for
the remainder of the Property.  Notwithstanding the foregoing, until the earlier
of (i) July 1, 1994, and (ii) the date Tenant opens all or any portion of the
Third Casino Parcel for business to the general public, there shall be deducted
from Tenant’s monthly Base Rent obligations the amount of One Hundred Forty Six
Thousand Nine Hundred Fifty Nine and 52/100ths Dollars ($146,959.52) per month
until such earlier date occurs.  If such date occurs on a day other than the
last day of a month, then Tenant shall pay to Landlord a pro rata amount of such
deducted amount for the month in which such date occurs, based on the number of
actual days remaining in such month. Thereafter, Tenant shall pay the full
amount of Base Rent as above provided.  All rent is payable in advance on the
first day of each month.  Base Rent for any partial month shall be prorated on
the basis of the actual number of days elapsed.

 

4.3                               Annual CPI Adjustment of Base Rent.  Base rent
shall be subject to adjustment on each anniversary date of the Effective Date
throughout the lease term (each such date an “Adjustment Date”), except for
those years in which a Base Rent adjustment is to take place pursuant to the
provisions of Subsection 4.4 below, as follows:

 

The base for computing the adjustment shall be the Consumer Price Index for All
Urban Consumers — All Items ——U.S. City Average (1982-84 = 100), published by
the United States Department of Labor, Bureau of Labor Statistics

 

7

--------------------------------------------------------------------------------


 

(“Index”), which is published nearest prior to the Effective Date or nearest
prior to the immediately preceding Adjustment Date, whichever is later (“Base
Index”).  If the Index published nearest prior to the Adjustment Date
(“Comparison Index”) has increased over the Base Index, the Base Rent for the
period from the then Adjustment Date until the next Adjustment Date shall be set
by multiplying the Base Rent then in effect by a fraction, the numerator of
which is the Comparison Index and the denominator of which is the Base Index. 
In no event shall the increase in Base Rent exceed eight percent (8%) on any
Adjustment Date, and if adjustment of the Base Rent pursuant to his paragraph
would cause the Base Rent to decrease on any Adjustment Date, then there shall
be no adjustment in the Base Rent on such Adjustment Date and the Base Rent in
effect immediately prior to such Adjustment Date shall continue in effect until
the next Adjustment Date upon which an increase in Base Rent occurs.  On the
adjustment of the Base Rent the parties shall immediately execute an amendment
to this Lease stating the new Base Rent.

 

If the Index has changed so that the base year differs from that used as of the
month immediately preceding the month in which the Effective Date occurs, the
Index shall be converted in accordance with the conversion factor published by
the United States Department of Labor, Bureau of Labor Statistics.  If the Index
is discontinued or revised during the lease term, such other government index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the Index had not been
discontinued or revised.

 

4.4                               Adjustment by Appraisal.  Beginning on the
eighth Adjustment Date and continuing on every eighth Adjustment Date thereafter
during the lease term (each such date being an “Appraisal Adjustment Date”),
Base Rent shall be adjusted pursuant to the process set forth in this
Subsection 4.4 unless Landlord and Tenant are able to agree to the Base Rent for
the Property applicable until the next Adjustment Date within sixty (60) days
prior to the applicable Appraisal Adjustment Date.  If Landlord and Tenant are
able to so agree, then by letter agreement signed by Landlord and Tenant the
Base Rent shall be adjusted to such agreed upon Base Rent. If the parties are
unable to so agree as to all or a portion of the Property, then Base Rent shall
be adjusted pursuant to the appraisal process below set forth.

 

Not later than the tenth (10th) day after the Appraisal Adjustment Date, each
party at its cost and by giving notice to the other party, shall appoint an
independent real estate appraiser who is a MAI appraiser certified with the
State of Nevada with at least five (5) years experience in appraising real
property of the same type and nature as the applicable portion of the Property,
taking into consideration (except as provided otherwise below with respect to
the R.V. Park Parcel) the highest and best use which may be made thereof.  If a
party does not appoint such appraiser within ten (10) days after the other party
has given notice of the name of its appraiser, the single appraiser appointed
shall be the sole appraiser and shall set the Base Rent.  If the two
(2) appraisers are appointed by the parties, then such appraisers shall be
instructed by Landlord and Tenant to meet promptly and to use their best efforts
to mutually agree upon the fair lease value of the applicable portion of the
Property.  If the two appraisers agree upon the fair lease value of such portion
of the Property, then their mutual decision shall be

 

8

--------------------------------------------------------------------------------


 

final and binding upon Landlord and Tenant as to such portion upon which
agreement is reached.  If within sixty (60) days after the second appraiser has
been appointed, the two appraisers are unable to agree to the fair ground lease
value of any portion of the Property, then they shall attempt to select a third
appraiser meeting the qualifications stated in this paragraph within ten
(10) days after the last day the two appraisers are given to set the Base Rent. 
If the appraisers are unable to agree on the third appraiser within such ten
(10) day period, then either of the parties to this Lease, by giving ten
(10) days notice to the other party, can apply to the presiding judge of the
Eighth Judicial District Court for the State of Nevada in and for the County of
Clark, for the selection of a third appraiser who meets the qualifications
stated in this paragraph. Each party shall bear the entire fee of the appraiser
chosen by such party and one-half (1/2) of the cost of appointing the third
appraiser and of paying the third appraiser’s fee.  The third appraiser, however
selected, shall be a person who has not previously acted in any capacity for
either party; provided, however, such appraiser may have acted as the third
appraiser in connection with a prior appraisal rendered pursuant to this
Subsection 4.4. Promptly after the selection of the third appraiser, the three
appraisers shall meet and the first two appraisers selected shall present to.
the third appraiser their respective arguments and evidence (including copies of
their written appraisals) respecting the fair lease value of the applicable
portion of the Property.  Within thirty (30) days after the selection of the
third appraiser, the third appraiser shall render its written decision to
Landlord and Tenant, which shall be final and binding upon both Landlord and
Tenant, provided, that the fair lease value so decided by the third appraiser
must not exceed the higher of the two fair lease values proposed by the first
two appraisers, and must not be less than the lower of the two fair lease values
proposed by the first two appraisers.

 

All appraisers shall be furnished a copy of this Lease and shall be instructed
that the Property shall be valued “land only” (exclusive of all land underlying
the Easements) with all utilities, amenities and infrastructure therefor to the
Property including sufficient water, and water and sewer treatment facilities
for any existing and proposed uses of the Property.  The appraisers shall be
given copies of the Tenant’s current financial statements (provided that if
Tenant’s or Primadonna Resorts, Inc.’s (Tenant’s parent) stock is publicly
traded, Tenant shall be required to supply copies of its most current public
financial statements only, which may be consolidated financial statements with
Primadonna Resorts, Inc., or subsidiaries of Tenant or of Primadonna
Resorts, Inc.) but no instruction as to the relevance or application of such
financial information.  If Tenant is not at such time publicly traded, then such
financial statements shall be dated not more than six (6) months prior to their
submission to such appraisers and shall contain, at a minimum, a balance sheet
and profit and loss statement, all prepared in accordance with generally
accepted accounting principles or such other accounting principles as are then
consistently applied by Tenant in the preparation of its financial statements.
Except as provided otherwise below with respect to the R.V. Park Parcel, all of
the Property shall be valued at its highest and best use to determine its fair
lease value on triple net terms. The appraisers shall be instructed further that
Tenant’s exclusivity right set forth in Subsection 5.2 shall not be a factor in
determining such fair lease value.  The R.V. Park Parcel shall be appraised as a
recreational vehicle park ancillary to a hotel/casino until such time, if any,
the R.V. Park Parcel, or any portion thereof, is used for hotel or casino use or
for any other use directly or indirectly in support of or in connection with a
hotel or casino use (each such use a “Rent Adjustment Use”), at which time the
Base Rent for the R. V. Park Parcel shall adjust to the same rent per acre as
that then in effect for the remainder of the Property which is being put to
hotel/casino use.  Such increase shall be effective on the date the Rent
Adjustment Use is opened

 

9

--------------------------------------------------------------------------------


 

on all or a portion of the R.V. Park Parcel for business to the general public
or for the general use and operation of Tenant. Notwithstanding the foregoing.
Tenant may use the R.V. Park Parcel for any use allowed pursuant to
Subsection 5.1 without such use being deemed a Rent Adjustment Use, provided
such use does not exceed one (1) week in duration at any given time, and is in
the nature of a special event which does not occur on any frequent basis so as
to be tantamount to a regular use of the R.V. Park Parcel

 

During the period in which the Base Rent is being determined by appraisal,
Tenant shall pay rent per month based on the rent applicable immediately prior
to the Appraisal Adjustment Date.  Any overpayment or underpayment during such
period of determination shall be remitted immediately to the applicable party
without penalty upon completion of the appraisal process.

 

Section 5.                                           Use, Acceptance and
Inspection.

 

5.1                               Use.  Tenant shall be entitled to use, improve
and operate the Property as a resort hotel and casino complex, or complexes, and
may in connection with such complex(es) use, improve and operate the Property
for related amenities including, but not limited to, a truck stop on the Whiskey
Pete’s parcel, a gasoline station or stations on the Property, a recreational
vehicle park, retail businesses, amusement park and restaurants; provided,
however, that any convenience store operated in support of such recreational
vehicle park shall be limited to basic necessity grocery items and recreational
vehicle supplies.  While Tenant is not required to make or continue any
particular use of the Property, Tenant shall at all times be deemed in actual
possession of the Property, pay all rent and other charges required of Tenant
pursuant to this Lease, secure and protect the Property, maintain and repair in
a good and working condition all improvements to the Property, including,
without limitation, all water and sewer rights, permits, applications and
facilities at a level equal to or greater than that required in connection with
Landlord’s Reversionary Water and Sewer Rights, all landscaping, together with
all equipment, machinery, systems and utilities comprising a part of, or used in
connection with, such improvements and the Property and otherwise satisfy fully
all of Tenant’s obligations pursuant to this Lease.

 

5.2                               Exclusivity.

 

(a)                                 Covenant.  Landlord agrees not to use or
allow any portion of its remaining real property presently owned (and not leased
to Tenant), or hereafter acquired, and located within a five (5) mile radius of
the Primadonna Parcel, as presently located, (the “Exclusivity Zone”) to be used
for any gaming activity for a period of ten (10) years (the “Exclusivity
Covenant”); provided, however, that as to any real property within the
Exclusivity Zone which is acquired by Landlord after the Effective Date (the
“After- Acquired Property”), Landlord, or Landlord’s successor in interest as to
any After-Acquired Property, or Landlord’s tenant of such property, may use such
After-Acquired Property for any gaming activity it chooses if (i) as to any
third party purchaser or tenant Landlord has first offered to lease or sell the
After- Acquired Property to Tenant utilizing the same procedures (adapted as
appropriate for offers to lease) for offer as set forth in Section 21 of this
Lease or (ii) as to gaming operations intended to be undertaken by itself,
Landlord has first offered to sell or lease such After-Acquired Property to
Tenant at its fair market fee or rental value, as applicable, utilizing the

 

10

--------------------------------------------------------------------------------


 

same procedures (adapted as appropriate for offers to lease) for offer as set
forth in Section 21, on essentially the same terms as this Lease, or on the
terms for purchase set forth in Section 21, as the case may be.  Fair market fee
or rental value shall be determined by appraisal process essentially the same as
that set forth in Subsection 4.4, provided that the specific appraisal criteria
set forth in such Subsection shall be utilized only to the extent applicable to
the After-Acquired Property in question.

 

(b)           Fee.  Tenant shall pay to Landlord $100,000.00 per year (the
“Exclusivity Fee”), in advance, on the 1st day of July of each year during which
the Exclusivity Covenant is in effect in consideration of the grant of such
covenant.  During the lease term Tenant may extend the Exclusivity Covenant in
consecutive ten (10) year increments, provided such option is exercised by
written notice thereof to Landlord no later than the end of the ninth (9th) year
of the then ten (10) year exclusivity period.  At the beginning of each new ten
(10) year period, the Exclusivity Fee for such ensuing period shall be
determined by adjusting the Exclusivity Pee for the previous ten (10) year
segment upward, but not downward, by the increase, if any, in the Index, as
defined in Subsection 4.3 hereof, over the previous ten (10) year period;
provided, however, that for the purpose of such calculation the annual increase
in the Index for any one year within such previous period shall not exceed eight
percent (8%).  The Exclusivity Pee, as adjusted, shall be paid annually to
Landlord during the current ten (10) year period.  Additionally, if Landlord and
Tenant negotiate a lease (or rental payable under any existing lease) or
purchase of additional real property owned by Landlord within the Exclusivity
Zone, Tenant’s right to exclusivity shall not be a factor in determining the
rent for such leasehold estate or the purchase price.

 

(c)           Termination.  If Tenant assigns or sublets any portion of any
leasehold estate granted to Tenant under this Lease or any other lease agreement
between Landlord and Tenant for any other real property owned by Landlord in the
Exclusivity Zone (collectively, the “Leased Property”), so that Tenant is no
longer the sole licensed gaming operator on the Leased Property, or if Tenant
fails to pay any monetary obligation pursuant to this Subsection 5.2 on or
before ten (10) days after its due date and the passage of ten (10) days from
delivery after such due date of written demand by Landlord for such payment
(which ten (10) day periods may run concurrently), then Tenant’s exclusivity
rights shall automatically terminate without notice or demand of any kind from
Landlord to Tenant.  In the event of any such termination Tenant shall execute
and deliver such instruments and in such form as Landlord shall reasonably
request in order to evidence such termination, and the failure of Tenant to so
execute and deliver such instrument within thirty (30) days of demand therefor
shall be deemed an Event of Default,(below defined).  In the event the
Exclusivity Fee is not paid on or before its due date, Tenant shall pay a late
fee equal to one (1) percent per day of such delinquency until the Exclusivity
Fee and all such accrued late fees are paid in full.

 

(d)           Covenant Runs with Land.  The Exclusivity Covenant is intended to,
and shall, be a covenant running with the real property now owned or
hereafter-acquired by Landlord or any affiliate of Landlord within the
Exclusivity Zone; and during the term of the Exclusivity Covenant the burden
thereof shall run with any real property now owned or hereafter acquired by
Landlord or any affiliate of Landlord within the Exclusivity Zone, but the
benefit thereof shall not run with Tenant’s interest in the Property and shall
be personal to The Primadonna Corporation and any wholly owned subsidiary of
Primadonna Resorts, Inc., a

 

11

--------------------------------------------------------------------------------


 

Nevada corporation. Notwithstanding the provisions of Section 34 to the
contrary, Landlord and Tenant agree that the burdens of the Exclusivity Covenant
shall run with the land and be enforceable against successor owners of the
aforesaid real property as if the provisions of this Section 5,2 were contained
in a lease, and related to real property located in California and governed by
California law, including, without limitation. Sections 1457 through 1470 of the
California Civil Code.

 

(e)           Dry Lake convenience Store Exception.  Tenant acknowledges that
the principals of Landlord are the principals of Dry Lake, Inc., a Nevada
corporation, (“Dry Lake”) which presently owns and operates a convenience store
on a parcel of land within the Exclusivity Zone (the “Dry Lake Parcel”) with
various gaining operations as allowed pursuant to the laws of the State of
California.  Dry Lake and its gaming operations at such convenience store are
not, and shall not be, subject to the Exclusivity Covenant; provided, however,
that prior to the initiation of any gaming activities on or from the Dry Lake
Parcel beyond those allowed from time to time pursuant to the state of
California lottery gaming system, Landlord shall undertake reasonable effort to
cause Dry Lake to offer to lease or sell the Dry Lake Parcel to Tenant in the
manner provided for the sale or lease of Landlord’s After-Acquired Property
pursuant to the terms and provisions of this Subsection 5.2. As used in this
subparagraph (e), the phrase “reasonable effort” shall require only that
Landlord notify Dry Lake in writing of the terms and provisions of this
Subparagraph 5.2(e) and request that Dry Lake proceed in accordance therewith.

 

5.3           Acceptance and Inspection.  On the Effective Date, Landlord shall
deliver possession of the Property to Tenant. Tenant hereby expressly
acknowledges and represents to Landlord that it is leasing the Property solely
in reliance on its own investigation, of all aspects of the Property and its
knowledge of the Property in light of its present and past possession and use or
exercise of dominion and control of the Property, Tenant further declares that
it is aware of all zoning regulations, other governmental requirements,
including, but not limited to, laws regulating the site and physical condition
of the Property, and other matters affecting the use and condition of the
Property, and Tenant agrees to lease and use the Property in its condition
existing on the Effective Date.  Tenant acknowledges that neither Landlord nor
its agents has made any representation or warranty as to the suitability or
fitness of the Property for the conduct of Tenant’s business or for any
modification, alteration or improvement to the Property except as expressly
provided in this Lease.  The taking of possession of the Property by Tenant
shall conclusively establish that the Property was at such time in satisfactory
condition.

 

Section 6.               Quiet Enjoyment.  Landlord covenants that it has the
right to make this Lease and that Tenant”, upon performing the terms, conditions
and covenants of this Lease, shall have quiet and peaceful possession of the
Property as against any person claiming the same by, through or under Landlord.

 

Section 7.               Construction.  Alteration. Additions and Improvements.

 

7.1           General; Development and Construction Plans. Tenant shall not
commence any structure, addition, alteration, or other improvement of any kind
affecting the Property which in and of itself or together with related work will
exceed a cost of $1,000,000.00 without obtaining Landlord’s approval of a
development and construction plan for such work,

 

12

--------------------------------------------------------------------------------


 

which approval shall not be unreasonably withheld or delayed by Landlord.  Any
material deviation from a previously approved construction and development plan
shall also require Landlord’s approval (not to be unreasonably withheld or
delayed) prior to the commencement of any work in connection with such revised
plan.  Without limitation on Tenant’s obligations to develop and improve the
Property in material compliance with the then approved development and
construction plan and with all other terms of this Lease governing the use,
construction, maintenance and repair of the Property as improved, Landlord’s
rights provided for in this section 7 shall not entail or include the right to
approve “plane and specifications” or working drawings for, or the specific
design or location of, any structure, addition, alteration, or other improvement
affecting the Property; it being understood and agreed that development and
construction plans (including proposed revisions thereto) to be submitted from
time to time to Landlord hereunder for its approval shall contain only such
description and detail as is reasonably necessary to permit Landlord to approve
or disapprove the general scope, concept and design of the work and improvements
described therein, and to determine that the same once completed will comply
with the use restrictions expressly set forth in this Lease.  Upon Landlord’s
request, Tenant shall furnish to Landlord copies of all as-built plans and
specifications, to the extent they are in the possession or control of Tenant,
for completed buildings and improvements at the Property.

 

Once a development and construction plan is approved by Landlord, Tenant may
proceed to develop the applicable portion of the Property in accordance with
such approved development and construction plan and the applicable provisions of
this Lease.

 

7.2           Mo construction Before Notice — Notice of Non-Responsibility.  No
work whose total cost, including all labor and materials in connection
therewith, is reasonably expected to exceed $1,000,000.00 shall be commenced on,
and no building or other materials which cost greater than $1,000,000.00 shall
be delivered for construction, nor shall any land development work be commenced
or building materials be delivered to the Property if such work or materials
singly or together will cost more than $1,000,000.00, until at least ten
(10) days after written notice has been given by Tenant to Landlord of the
commencement of such work or the delivery of such materials.  Landlord shall, at
any and all times during the term of this Lease, have the right to post and
maintain on the Property and to record as required by law any notice or notices
of non-responsibility provided for by the mechanics’ lien laws of the State of
Nevada.  The work prohibited by this Subsection until ten (10) days’ written
notice thereof has been given to Tenant includes as well as actual construction
work any site preparation work, installation of utilities, street construction
or improvement work, or any grading or filling of the Property (subject,
however, in each case to the $1,000,000.00 threshold above stated).

 

Notwithstanding the foregoing to the contrary, Tenant’s failure to give any
notice referred to in this Subsection 7.2 in accordance with the foregoing
requirements shall not constitute a default or breach of this Lease unless and
until (i) Landlord has given written notice to Tenant of Tenant’s failure to
give such notice in accordance herewith, and (ii) Tenant shall have failed to
post a bond covering the entire amount of any and all potential liens that may
arise in connection with the applicable work, or otherwise insure against or
cause the release or waiver of all such liens, in each case to the reasonable
satisfaction of Landlord, within thirty (30) days after Tenant’s receipt of such
notice from Landlord.

 

13

--------------------------------------------------------------------------------


 

7.3           Bond Requirements.  At Landlord’s written request, each general
contractor then engaged by the Tenant to perform any services in or about any
construction for which Landlord’s approval is required and whose work requires
the payment of $1,000,000.00 or more, shall furnish to Tenant at the time of
entering a contract with Tenant for such services, a bond issued by a corporate
surety authorized to issue surety insurance in Nevada in an amount equal to the
contract price payable under contract securing the faithful performance by the
contractor of his contract with Tenant and securing the payment of all claims
for the performance of labor or services on, or the furnishing of materials for,
the performance of the contract.

 

7.4           Compliance With Law and Quality.  All improvements shall be
constructed, and all work performed on the Property and all buildings or other
improvements erected on the Property shall be, in accordance with all valid
laws, ordinances, regulations and orders of all federal, state, county, and
local governmental agencies or entities having jurisdiction over the Property. 
All work performed on the Property pursuant to this Lease, or authorized by this
Lease, shall be done in a good workmanlike manner and only with materials of
good quality and high standard.

 

7.5           Mechanics’ Liens.  At all times during the lease term, Tenant
shall undertake its best efforts to keep the Property and all building and
improvements now or hereafter located on the Property free and clear of all
liens and claim of liens for labor, services, materials, supplies, or equipment
performed on or furnished to the Property. Should Tenant fail to pay, discharge,
fully bond against or otherwise cause the Property to be released from any such
lien or claim of lien within sixty (60) days after service on Tenant of notice
of such lien, Landlord may pay, adjust, compromise and discharge any such lien
or claim of lien on such terms and manner as Landlord may deem appropriate.  In
such event, Tenant shall, on or before the first day of the next calendar month
following any such payment by Landlord, reimburse Landlord for the full amount
paid by Landlord in paying, adjusting, compromising and discharging such lien or
claim of lien, including any attorney’s fees or other costs expended by
Landlord, together with interest at a floating rate which is the highest
floating rate most recently published in the Hall Street Journal “Money Rates”
as the base rate on corporate loans at large U.S. money center commercial banks,
whether that rate may be designated in said publication as a “prime” rate, a
“base” rate, a “reference” rate or otherwise, plus two percent (2%) per annum,
from the date of payment by Landlord to the date of repayment by Tenant.

 

7.6           Zoning and Use Permit.  should Tenant deem it necessary or
appropriate to obtain any special use permit, variance, or rezoning of the
Property in order to construct or operate any improvement, or make a certain use
of the Property permitted pursuant to the terms and provisions of this Lease,
Landlord agrees to execute such documents, petitions, applications and
authorizations as may be necessary or appropriate in obtaining the same;
provided, however, that any such permits, variances, or rezoning shall be
obtained at the sole cost and expense of Tenant and Tenant agrees to protect and
save Landlord and the property of Landlord, including the Property, free and
harmless from any such cost and expense. Regardless of whether or not Tenant
requests Landlord’s assistance in obtaining any zoning change, etc., as above
provided, Tenant shall in all cases give written notice to Landlord of Tenant’s
application or other request for any special use permit, variance or rezoning of
the Property, which notice shall be delivered to Landlord concurrently with
Tenant’s submittal of such application or request.

 

14

--------------------------------------------------------------------------------


 

7.7           Ownership of Improvements.  Any and all buildings and improvements
now existing or hereafter placed or erected on the Property or the Easements,
and any and all subsequent alterations, modifications, additions and
replacements thereto or thereof, shall be and remain the property of Tenant
throughout the term of this Lease, and any extension hereof, and Tenant shall
retain all rights to depreciation deductions and tax credits arising from the
ownership thereof.  Subject to the provisions of Subsection 8.4, any and all
buildings and improvements then existing on the Property as well as any and all
fixtures thereto, except furniture equipment, and trade fixtures, made or placed
in or on the Property by Tenant or any other person shall on expiration or
sooner termination of this Lease remain on the Property and become the property
of Landlord, unless Landlord gives written notice to Tenant that any or all such
buildings and improvements, are to be removed from the Property, in which case
Tenant shall remove same and return all or such portion of the Property to its
original condition or as near thereto as is reasonably possible, at Tenant’s
sole cost and expense, within sixty (60) days of the termination of this Lease
as to that portion of the Property upon which such building or improvement, to
be removed is situated; provided, however, that such time period shall be
extended to one hundred and twenty (120) days if Landlord requires Tenant to
remove or demolish any building.  If Tenant fails to remove any building or
improvement, as required by this Subsection 7.9 within the time period stated,
then Landlord may undertake and complete such removal; and the cost of such
removal, together with interest thereon at a floating rate which is the highest
floating rate most recently published in the Wall Street Journal “Money Rates”
as the base rate on corporate loans at large U.S. money center commercial banks,
whether that rate may be designated in said publication as a “prime” rate, a
“base” rate, a “reference” rate or otherwise, plus two percent (2%) per annum,
from the date of the payment therefore, shall be payable, on demand, from Tenant
to Landlord.

 

Section 8.               Repairs and Restoration.

 

8.1           Maintenance by Tenant.  At all times during the term of this Lease
Tenant shall, at Tenant’s own cost and expense, keep and maintain the Property
and all improvements now or hereafter on the Property as well as all facilities
now or hereafter appurtenant to the Property in good order and repair and in a
safe and clean condition.  Furthermore, Tenant shall, at Tenant’s own cost and
expense, maintain at all times during the term of this Lease the whole of the
Property as well as any improvements, landscaping, or facilities thereon in a
clean, sanitary, neat, tidy, orderly, and attractive condition.

 

8.2           Requirements of Governmental Agencies.  At all times during the
term of this Lease, Tenant, at Tenant’s own cost and expense, shall:

 

(i)            Make all alterations, additions, or repairs to the Property or
the improvements or facilities on the Property required by any valid law,
ordinance, statute, order, or regulation now or hereafter made or issued by any
federal, state, county, local, or other governmental agency or entity;

 

(ii)           Observe and comply with all valid laws ordinances, statutes,
orders, and- regulations now or hereafter made or issued respecting the Property
or the improvements or facilities on the Property by any federal, state, county,
local, or other governmental agency or entity;

 

15

--------------------------------------------------------------------------------


 

(iii)          Contest if Tenant, in Tenant’s sole discretion, desires by
appropriate legal proceedings brought in good faith and diligently prosecuted in
the name of Tenant, or in the names of Tenant and Landlord where appropriate or
required, the validity or applicability to the Property of any law, ordinance,
statute, order, or regulation now or hereafter made or issued by any federal,
state, county, local, or other governmental agency or entity; provided, however,
that ]any such contest or proceeding, though maintained in the names of Tenant
and Landlord, shall be without cost to Landlord, and Tenant shall protect the
Property and Landlord from Tenant’s failure to observe or comply during the
contest with the contested law, ordinance, statute, order, or regulation; and

 

(iv)          Indemnify and hold Landlord and the property of Landlord,
including the Property, free and harmless from any and all liability, loss,
damages, fines, penalties, claims, and actions resulting from Tenant’s failure
to comply with and perform the requirements of this paragraph.

 

8.3           Tenant’s Duty to Restore Premises.  Should, at any time during the
term of this Lease, any buildings or improvements now or hereafter on the
Property be destroyed in whole or in part by fire, theft, the elements, or any
other cause not the fault of Landlord, this Lease shall continue in full force
and effect and Tenant, at Tenant’s own cost and expense, shall repair and
restore or replace the damaged or destroyed building, buildings, improvement, or
improvements according to the original plan thereof or according to such new or
modified plans therefore as shall be approved in writing by Landlord in
accordance with and subject to the terms and conditions set forth in Section 7
above.  The work of repair and restoration shall be commenced by Tenant within
one hundred and twenty (120) days after the damage or destruction occurs and
shall be completed with due diligence not longer than eighteen (18) months after
the work is commenced.  In all other respects, the work of repair and
restoration shall be done in accordance with the requirements for original
construction work on the Property set forth above, including, without
limitation, the plan approval process set forth in Section 7.

 

8.4           Option to Terminate Lease for Destruction. Notwithstanding the
provisions of Subsection 8.3, Tenant shall have the option of terminating this
Lease on the last calendar day of any month by giving Landlord at lease ninety
(90) days prior written notice of Tenant’s intent to do so and by removing, at
Tenant’s own cost and expense, all debris and remains of the damaged
improvements from the affected Parcel or Parcels where:

 

(a)           Any building or improvement now or hereafter on a Parcel is so
damaged or destroyed by fire, theft, the elements, or any cause not the result
of the gross negligence or wilful misconduct of Tenant, during the last twenty
(20) years of the term of this Lease (including the extended term hereof if
Tenant has exercised its right to extend pursuant to Section 20 prior to such
loss) that it cannot be repaired, restored or replaced as required by
Subsection 8.3 of this Lease at a cost not exceeding thirty-five percent (35%)
of the cost of replacing all buildings and improvements (assuming that all such
buildings and improvements had been totally destroyed) located on such Parcel
immediately preceding such damage or destruction.

 

16

--------------------------------------------------------------------------------


 

(b)           Any building or improvement now or hereafter on a Parcel is so
damaged or destroyed by fire, theft, the elements, or any cause not the result
of the gross negligence or wilful misconduct of Tenant during the last ten
(10) years of the term of this Lease (including the extended term hereof if
Tenant has exercised its right to extend pursuant to Section 20 prior to such
loss) that it cannot be repaired, restored or replaced as required by
Subsection 8.3 at a cost not exceeding twenty-five percent (25%) of the cost of
replacing all buildings and improvements (assuming that all such buildings and
improvements had been totally destroyed) located on such Parcel immediately
preceding such damage or destruction.

 

8.5           Application of Insurance Proceeds.  Any and all fire or other
insurance proceeds that become payable at any time during the term of this Lease
because of damage to or destruction of any buildings or improvements on the
Property shall be paid to Tenant and applied by Tenant toward the cost of
repairing and restoring the damaged or destroyed buildings or improvements in
the manner required by Subsection 8.3; provided, however, that should Tenant
exercise the option given Tenant by Subsection 8.4 to terminate this Lease
because of damage to or destruction of buildings or improvements on a Parcel,
then, and in that event, any and all fire or other insurance proceeds that
become payable because of such damage or destruction:

 

(a)           Shall be applied first toward the reduction of all unpaid amounts
due under, and in accordance with the requirements of, any and all Leasehold
Mortgages (as defined in Section 16A hereof) and obligations secured thereby;
and

 

(b)           The balance of the proceeds, if any, shall be paid to Landlord to
compensate Landlord, at least in part, for the loss to its reversionary interest
in and to the damaged or destroyed buildings or improvements.

 

Notwithstanding the foregoing to the contrary, but without limitation on
Tenant’s obligation to repair and restore upon the terms and conditions set
forth above in this Section 8, if upon damage to or destruction of the
improvements on a Parcel or any part thereof a Leasehold Mortgagee elects, under
its loan documentation:  (A) to apply the insurance proceeds first to repay the
indebtedness secured by such Leasehold Mortgage (rather than first to repair and
restore such damaged improvements), then such Leasehold Mortgagee shall be
entitled to such repayment; or (B) to receive such insurance proceeds and
disburse the same to Tenant as such repairs and restoration progress or are
completed, then such Leasehold Mortgagee shall be entitled to do so.

 

Section 9.               Condition of Property Upon Termination.

 

9.1           Condition and Ownership.  Upon the expiration or earlier
termination of this Lease, Tenant shall deliver the Property to Landlord in an
undamaged and clean condition and in the state of repair and maintenance
required pursuant to the terms and provisions of this Lease. Tenant shall remove
all of Tenant’s personal property, trade fixtures, and equipment from the
Property, and all such property not so removed shall be deemed abandoned by
Tenant.  If

 

17

--------------------------------------------------------------------------------


 

Tenant fails to remove any trade fixtures, equipment or other personal property
and such failure continues after the termination of this Lease, Landlord may
retain such property and all rights of Tenant with respect to it shall cease, or
Landlord may place such property in public storage for Tenant’s account.  Tenant
shall be liable to Landlord for the costs of removal of any such trade fixtures,
non-structural improvements, or equipment of or installed by Tenant, the
transportation and storage costs of same, the cost of returning the Property to
the condition above required, reasonable wear and tear excepted, together with
interest at a floating rate which is the highest floating rate most recently
published in the Wall Street Journal “Money Rates” as the base rate on corporate
loans at large U.S. money center commercial banks, whether that rate may be
designated in said publication as a “prime” rate, a “base” rate, a “reference”
rate or otherwise, plus two percent (2%) per annum on all such expenses from the
date of expenditure by Landlord.  If the Property is not so surrendered at the
termination of this Lease, Tenant shall indemnify Landlord against all loss or
liability resulting from delay by Tenant in so surrendering the Property,
including, without limitation, any claims made by any succeeding tenant or
losses to Landlord due to lost opportunities to lease to succeeding tenants.

 

9.2           Option to Purchase.  Except as provided otherwise in
Subsection 13.2 hereof, at the termination of this Lease, Landlord shall have
the option to purchase at their then fair market value (less any monetary
obligations assumed or taken subject to by Landlord) all or any portion, as
Landlord may select, of Tenant’s right, title and interest in and to the
personal property, trade fixtures and equipment used directly in the conduct of
Tenant’s business on the Property as set by appraisal method similar to the
procedure set forth in Subsection 4.4, except the appraisers selected shall have
experience in appraising the subject personal property.  Notwithstanding the
foregoing to the contrary, Landlord’s option to purchase such of Tenant’s rights
shall at all times be subject to the rights of all third party lienholders,
equipment lessors or sublessors (or assignees) holding a security interest or
ownership interest therein.  Landlord’s option to purchase set forth in this
Subsection 9.2 shall be subject to all applicable gaming and licensing
regulations and requisite approvals.

 

Section 10.             Insurance and Indemnification.

 

10.1         Indemnity Agreement.  Tenant shall indemnify and hold Landlord and
the property of Landlord, including the Property and any buildings or
improvements now or hereafter on the Property, free and harmless from any and
all liability, claims, loss, damages, or expenses resulting from Tenant’s
occupation and use of the Property, specifically including, without limitation,
any liability, claim, loss, damage, or expense arising by reason of:

 

(a)           The death or injury of any person, including any person who is an
employee or agent of Tenant, or by reason of the damage to or destruction of any
property, including property owned by Tenant or by any person who is an employee
or agent of Tenant, from any cause whatever while such person or property is in
or on the Property or in any way connected with the Property or with any of the
improvements or personal property on the Property;

 

(b)           The death or injury of any person, including any person who is an
employee or agent of Tenant, or by reason of the damage to or destruction of any
property, including property owned by Tenant or any person who is an employee

 

18

--------------------------------------------------------------------------------


 

or agent of Tenant, caused or allegedly caused by either (a) the condition of
the Property or some building or improvement on the Property, or (b) some act or
omission on the Property of Tenant or any person in, on, or about the Property
with the permission and consent of Tenant;

 

(c)           Any work performed on the Property or materials furnished to the
Property at the instance or request of Tenant or any person or entity acting for
or on behalf of Tenant; or

 

(d)           Tenant’s failure to perform any provision of this Lease or to
comply with any requirement of law or any requirement imposed on Tenant or the
Property by any duly authorized governmental agency or political subdivision.

 

Tenant has no obligation to indemnify and/or hold the Landlord harmless from or
against the Landlord’s wanton and willful misconduct or gross negligence.

 

10.2         Liability Insurance.  Tenant shall, at Tenant’s own cost and
expense, secure promptly after execution of this Lease and maintain during the
entire term of this Lease a broad form comprehensive coverage policy of public
liability insurance issued by an insurance company acceptable to Landlord and
authorized to issue liability insurance in Nevada insuring Tenant and Landlord
against loss or liability caused by or connected with Tenant’s occupation and
use of the Property under this Lease in amounts not less than:

 

(i)            Ten Million Dollars ($10,000,000.00), combined single limit per
occurrence; and

 

(ii)           One Million Dollars ($1,000,000.00) for damage to or destruction
of any property of others.

 

Such coverages may be provided by primary policies or by a combination of
primary and umbrella policies, provided that at all times the minimum coverage
amounts above required are in force as to the Property.

 

On July 1 of each year during the term of this Lease the liability insurance
coverage above required shall be increased in proportion to the increase, if
any, in the Implicit Price Deflator of the Gross National Product of the United
States, issued and published by the United States Department of Commerce (1972 =
100) (the “Price Index”), or any successor index thereto, appropriately
adjusted.  In the event that the Price Index is converted to a different
standard reference base or otherwise revised, the determination of the
adjustment to be made with reference to the Price Index shall be made with the
use of such conversion factor, formula or table for converting the Price Index
as may be published by the Department of Commerce or, if said “Department shall
not publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice Hall, Inc., or other nationally recognized
publisher of similar statistical information as may be agreed upon by Landlord
and Tenant.  If the Price Index ceases to be published, and there is no
successor thereto, then a reasonable substitute index selected by Landlord shall
be utilized; or, if such a substitute index is not available or may not lawfully
be used for the purposes stated herein, then based upon a reliable

 

19

--------------------------------------------------------------------------------


 

governmental or other non-partisan publication, selected by Landlord and
approved by Tenant, evaluating changes in the cost of living or purchasing power
of the consumer dollar, if such a publication is available and may be lawfully
used for the purposes stated herein.  For the purposes of calculating
fluctuations in the Price Index, the calendar year 1993 shall be considered to
be the base year (the “Base Year”) and the above required initial coverage
amounts shall each be a “Base Amount”.

 

The adjusted liability insurance coverage shall be determined each July 1 as
follows:  with respect to each period for which the adjustment is to be made,
the Base Amount shall be increased or decreased to equal the product obtained by
multiplying (i) the Base Amount by (ii) a fraction, the numerator of which is
the average annual Price Index for the most recent complete calendar year in
question, and the denominator of which is the average annual Price Index for the
Base Year.  The Base Amount utilized for any initial calculation made hereunder
shall continue to be utilized as the Base Amount for each subsequent application
of this provision.

 

10.3         Fire and Casualty Insurance.  Tenant shall, at Tenant’s own cost
and expense, at all times during the term of this Lease, keep all buildings,
improvements and other structures on the Property, as well as any and all
additions thereto, insured for their full replacement value by insurance
companies authorized to issue such insurance in Nevada against loss or
destruction by fire and the perils commonly covered under an “all-risk” extended
coverage endorsement to fire insurance policies in the county where the Property
is located.  Any proceeds received because of a loss covered by such insurance
shall be used and applied in the manner required by Section 8.

 

10.4         Specific Perils to be insured.  Notwithstanding anything to the
contrary contained in Subsection 10.3, the insurance required by Subsection 10.3
shall, whether or not included in the extended coverage endorsement mentioned in
Subsection 10.3, insure all buildings, improvements, and other structures on the
Property, as well as any and all additions thereto, against loss or destruction
by windstorm, cyclone, tornado, hail, explosion, riot, riot attending a strike,
civil commotion, malicious mischief, vandalism, aircraft, fire, smoke damage,
and sprinkler leakage.  Furthermore, the insurance required by Subsection 10.3
during the construction of any improvement shall have builder’s risk/course of
construction, vandalism and malicious mischief clauses attached insuring such
improvement during its construction and all materials delivered to the site of
such construction for its full insurable value.

 

10.5         Deposit of insurance with Landlord.  Tenant shall, within ten
(10) days after the execution of this Lease, and promptly thereafter when any
such policy is replaced, rewritten, endorsed or renewed, deliver to Landlord a
true and correct copy of each insurance policy required by this Section 10, or a
certificate executed by the insurance company or companies or their authorized
agent evidencing such policy or policies in form and content acceptable to
Landlord which acceptance shall not be unreasonably withheld.

 

10.6         Notice of Cancellation of Insurance.  Tenant shall use its best
efforts (not to include the payment of additional premiums or other payments) to
ensure that each insurance policy required by this Section 10 shall contain a
provision that it cannot be canceled

 

20

--------------------------------------------------------------------------------


 

for any reason unless thirty (30) days’ prior written notice of the cancellation
is given to Landlord in the manner required by this Lease for services of
notices on Landlord by Tenant.

 

10.7         No Limitation of Liability.  Landlord and its agents make no
representation that the limits of liability specified to be carried by Tenant
under this Lease are adequate to protect Tenant.  If Tenant believes that any
such insurance coverage is insufficient, Tenant shall provide, at its own
expense, such additional insurance as Tenant deems adequate.

 

10.8         Landlord’s Disclaimer.  Landlord shall not be liable for any loss
or damage to persons or property, including, without limitation, loss or damage
resulting from fire, explosion, falling plaster, glass, tile or sheetrock,
steam, gas, electricity, water or rain which may leak from any part of the
Property, or from the pipes, appliances or plumbing works therein, or from the
roof, street or subsurface or whatsoever, unless caused by or due to the gross
negligence or willful acts of Landlord and not contributed to by the negligence
or misconduct of Tenant or its agents. Landlord shall not be liable for
interference with the light, air or any latent defect in the Property.  Tenant
shall give prompt written notice to Landlord in case of a casualty or accident
in the Property.

 

Section 11.             Waiver of Subrogation.  Landlord and Tenant each hereby
waive all rights of recovery against the other on account of loss and damage
occasioned to such waiving party for its property or the property of others
under its control to the extent that such loss or damage is insured against
under any insurance policies which may be in force at the time of such loss or
damage.  Tenant and Landlord shall, upon obtaining policies of insurance
required hereunder, give notice to the insurance carrier that the foregoing
mutual waiver of subrogation is contained in this Lease, and Tenant and Landlord
shall cause each insurance policy obtained by such party to provide that the
insurance company waives all right of recovery by way of subrogation against
either Landlord or Tenant in connection with any damage covered by such policy.

 

Section 12.             Signs.  Tenant, at its sole cost and expense, shall have
the right to place, construct and maintain on the Property one or more signs
advertising its business at the Property.  Any such sign shall be installed and
maintained in compliance with all applicable statutes, codes, ordinances,
rules and regulations of governmental bodies or agencies having jurisdiction
thereon.  Upon the expiration or earlier termination of the term of this Lease,
and upon written notice from Landlord, any sign installed by Tenant shall be
removed at Tenant’s sole cost and expense.

 

Section 13.             Utilities.

 

13.1         General.  Tenant shall be responsible for and shall pay promptly,
as the same becomes due and payable, all charges for water, sewer, gas,
electricity, telephone, refuse pickup, janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Property during the term of this Lease, together with any taxes
thereon.  Landlord shall not be liable in damages or otherwise for any failure
or interruption of any utility service or other service furnished to the
Property, except that resulting from the gross negligence or willful misconduct
of Landlord or its agents, employees or invitees.  No such failure or
interruption shall entitle Tenant to terminate this Lease or withhold rent or
other sums due hereunder.

 

21

--------------------------------------------------------------------------------


 

13.2         Special Landlord’s Rights Re Sewer and Water.  At the time of the
execution of this Lease, Tenant has constructed and installed various water and
sanitary sewer facilities and improvements within the Property.  In addition,
Tenant has obtained certain water permits and rights and has applications
pending for further permits and rights for the provision of water to the
Property sufficient for Tenant’s operations thereon.  Upon the termination of
this Lease as to all or any portion of the Property, for whatever reason, all
water rights, permits, applications, well sites, easement rights, and
infrastructure for the pumping, storage, treatment, transmission and disposal of
water and waste water used in connection with or generated by such portion of
the Property (collectively, the “Water and Sewer Rights and Facilities”) shall
be assigned, transferred and conveyed by Tenant to Landlord (unless Landlord
does not own such portion of the Property by reason of a condemnation thereof);
provided, however, that Landlord shall agree to assume all obligations of Tenant
which directly relate to the Water and Sewer Rights and Facilities. 
Notwithstanding the foregoing to the contrary, in the event that Tenant’s rights
in such items are at such time used by or in connection with the use or
operation of other properties, then Tenant shall at such time transfer to
Landlord an undivided interest, easement, license or other similar interest in
such items as Tenant shall reasonably determine so as to ensure that the
Property as then improved will have perpetual access to such items and the use
thereof to the extent the same are necessary for a use and operation of the
Property at a level equal to that which may be supported by Landlord’s
Reversionary Water and Sewer Rights.

 

(a)           Landlord’s Reversionary Rights.  In order to ensure to Landlord
the availability of sufficient water, and water and sewer services for
Landlord’s use and operation of the Property after a termination of the Lease,
Tenant shall not voluntarily sell, assign or otherwise dispose of any of the
Water and Sewer Rights and Facilities to the extent any such action would cause
the available level or capacity of such rights or facilities to fall below the
level or capacity that was theretofore necessary to support Tenant’s most
intensive use of the Property during the lease term (“Landlord’s Reversionary
Water and Sewer Rights”); provided, however, that the foregoing shall not
prohibit Tenant from assigning or encumbering Landlord’s Reversionary Water and
Sewer Rights in connection with a permitted assignment or sublease of its
interest under this Lease or a Leasehold Mortgage (below defined), provided
further, however, that such assignment or encumbrancing shall otherwise be
subject to Landlord’s reversionary rights as set forth in this
Subsection 13.2(a), it being the intent and agreement of Landlord and Tenant
that the Reversionary Water and Sewer Rights shall be absolutely available to
Landlord upon a termination of this Lease.

 

(b)           Landlord’s Rights to Excess Resources and Facilities.  Upon
request from Landlord from time to time during the lease term, and provided that
Tenant then has sufficient excess capacity beyond Tenant’s current and actually
proposed uses of the Property, and any and all other properties owned by Tenant
within the Exclusivity Zone or leased by Tenant from Landlord, Tenant shall
grant Landlord the use of its water pumping and transmission facilities, sewer
treatment and disposal facilities and excess water at a cost to Landlord equal
to Tenant’s cost therefor as reasonably and in good faith determined by Tenant,
for Landlord’s use in connection with the development and operation of real
property owned by Landlord or an entity controlled by Landlord within the
Exclusivity Zone.

 

(c)           Right of First Refusal.  Landlord shall have the first right of
refusal as to the sale or assignment of all water rights, permits, well rights
and permits and

 

22

--------------------------------------------------------------------------------


 

applications therefor owned by Tenant, or in which Tenant has any legal or
equitable interest, and which are not a part of Landlord’s Reversionary Water
and Sewer Rights. In the event Tenant receives a bona fide letter of intent
(“offer”) for the purchase or assignment of any of such water or well rights,
and Tenant intends to accept such offer, Tenant shall, before accepting such
offer, give written notice to Landlord of the terms of such offer, which terms
shall be all cash or cash payment terms such as seller “carry back” financing
and secured only by the subject property.  Such notice shall constitute an offer
by Tenant to Landlord to sell such rights on the terms set forth in such bona
fide offer. Landlord shall have sixty (60) days from delivery of such notice
within which to deliver written acceptance of such offer.  If Landlord timely
accepts such offer, then Landlord and Tenant shall proceed to consummate the
closing of the sale of such rights in accordance with such offer.  If Landlord
either rejects such offer or fails to timely accept it, then Tenant may proceed
to sell such rights to the original offer or on the terms set forth in such
offer.  If Tenant does not sell such rights to such original offer or if Tenant
proposes to sell such rights to the original offer or on terms materially
different than those set forth in the original offer, then Landlord shall
continue to have the same sixty (60) day period within which to consider any new
offer or any materially amended offer.

 

13.3         Notice of Application.  Concurrently with Tenant’s submittal of any
application for water or well rights or permits, or Tenant’s obtainment of any
well/water permit or certificate, Tenant shall deliver a copy of such
application(s), permit(s) or certificate(s) to Landlord.

 

13.4         Water and Utility Company Formation.  In the event it is necessary,
or Landlord and Tenant simply deem it desirable, to form a utility or water
company, or both, for the purpose of providing water and sewer service to the
Property and other real property owned by Landlord, whether leased to Tenant or
not, in order to fulfill the provisions of this Section 13 with respect to
Landlord’s rights to receive water and sewer services from Tenant, Landlord and
Tenant shall proceed to form such entity as is chosen by them on the following
bases:

 

(a)           The cost of entity formation, regulatory and governmental approval
shall be borne by Landlord and Tenant in the same percentages as their ownership
interest in such entity as determined pursuant to the terms and provisions of
subparagraph (f) of this Subsection 13.4;

 

(b)           All water rights and sewer permits and licenses then owned by
Landlord and Tenant, including, but not limited to, all rights under pending
applications therefor, shall be contributed by Landlord and Tenant to such
entity;

 

(c)           All water and sewer pumping, storage, treatment, transmission and
disposal systems and facilities then existing and servicing any real property
owned by Landlord within the Exclusivity Zone, or Which with reasonable addition
or modification, could serve such real property, shall be contributed by Tenant
to such entity;

 

(d)           All easement, lease or license rights necessary to support the
infrastructure described in sub-paragraph (c) immediately preceding, or any new
infrastructure constructed by such new entity, shall be contributed or granted
by Landlord and Tenant, as appropriate; subject, however, to the right of
Landlord and Tenant, at their respective cost, to

 

23

--------------------------------------------------------------------------------


 

relocate such easements, etc. if such relocation does not significantly increase
the cost of the applicable service supported by such relocated easement, etc.;

 

(e)           Unless agreed to otherwise between Landlord and Tenant in writing,
the service area of any such entity shall include only real property owned, or
leased by or to Landlord and Tenant, or entities controlled by them, and their
successors and assigns and such entity shall be committed to serve such
properties subject only to the capacity qualifications set forth in
Subsection 13.2(b);

 

(f)            The sole owners of such entity shall be Landlord and Tenant, with
their respective ownership, control and management interests determined in
accordance with the fair market value of their respective contributions to such
entity (see sub- paragraphs (b), (c) and (d) immediately above) determined by
appraisal in a manner similar to that provided for in Subsection 4.4; and

 

(g)           The rates charged by such entity, if not regulated by the State of
Nevada, shall be in keeping with rates charged by regulated entities providing
the same or similar services under as nearly as possible to ascertain similar
circumstances.

 

As to any other matters not specifically provided for in this Subsection 13.4,
Landlord and Tenant shall proceed in good faith to determine and accomplish such
matters in order to achieve the objectives of this Section 13.

 

13.5         Assignability of Landlord’s Rights.  Any of Landlord’s rights set
forth in this Section 13 may be assigned directly to an entity controlled by
Landlord (as determined in) accordance with the provisions of Subsection 16B.1
below), and may be leased or assigned to a tenant or operator of any of
Landlord’s real property within the Exclusivity Zone provided Landlord remains
primarily liable for the performance of Landlord’s obligations with respect to
such leased or assigned rights.

 

Section 14.             Entry by Landlord.  Upon prior notice, Tenant shall
permit Landlord and its agents to enter into and upon the Property at all
reasonable times during the term of this Lease for the purpose of inspecting the
same, or at all reasonable times following the date on which the option to renew
referred to in Section 20 below expires or is earlier terminated, for the
purpose of showing the Property to a prospective purchaser, without any rebate
of rent and without any liability to Tenant for any loss of occupation or quiet
enjoyment of the Property thereby occasioned. All inspections and examinations
made by Landlord under this Section 14 or under Section 22 below shall be
conducted in a manner which does not unreasonably interfere with the operation
or use of Tenant’s business and the Property.  Landlord shall indemnify, defend
and hold Tenant harmless from and against any damage, loss, cost, expense or
claim arising out of any such inspection or examination by Landlord or its
agents.

 

Section 15.             Taxes.

 

15.1         Real Property Taxes.

 

(a)           Real property Taxes Defined.  As used in this Lease, the term
“Real Property Tax” shall include any form of assessment, license fee, rent tax,
levy, penalty or

 

24

--------------------------------------------------------------------------------


 

tax (other than net income or franchise taxes) imposed against the Property by
any authority having the direct or indirect power to tax, including, without
limitation, any city, county, state or federal government or any improvement or
other district or division thereof, whether such tax is (i) determined by the
area of the Property, or any part thereof, or the rent and other sums payable
hereunder by Tenant, including, without limitation, any gross income or excise
tax levied by any of the foregoing authorities with respect to receipt of such
rent or other sums, or (ii) upon or with respect to any legal or equitable
interest of Landlord in the Property or any part thereof, or (iii) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest in the Property, or (iv) taxes of every kind and nature levied or
assessed in lieu of, in substitution for, or in addition to, existing or
additional taxes on the Property whether or not now customary or within the
contemplation of the parties.

 

(b)           Tenant’s Obligation to Pay. Tenant shall pay all Real Property
Taxes for the Property.  In the event this Lease or any extension thereof shall
expire on a date earlier than the end of the fiscal tax year, Landlord shall
prepare a statement setting forth the Real Property Taxes to the date of such
expiration and the parties shall adjust the Tenant’s obligation to pay the Real
Property Taxes to the date of the expiration or termination of this Lease. 
Notwithstanding any other provision of this Lease, Tenant shall have the right
to contest in good faith any tax or assessment it believes unreasonable or
otherwise not applicable with the appropriate governmental authority.

 

(c)           Increases in Real Property Taxes. Anything to the contrary
notwithstanding contained herein, Tenant shall pay any increases in Real
Property Taxes resulting from any and all improvements of any kind whatsoever
placed in, on or about the Property for the benefit of, at the request of, or by
Tenant.

 

(d)           Prorations.  Tenant’s liability to pay any Real Property Tax
increase pursuant to this Section 15 shall be prorated on the basis of a 365-day
year to account for any fractional portion of a fiscal tax year included at the
commencement or expiration of the term of the Lease.  With respect to any
assessments which may be levied against or upon the Property, or which under the
laws then in force may be evidenced by improvements or other bonds or may be
paid in annual installments, only the amount of such annual installment (with
appropriate proration for any partial year) and interest due thereon shall be
included within the computation of the annual taxes and assessments levied
against the Property.

 

15.2         Personal Property Taxes.  Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment
and all other personal property of Tenant contained in, on or about the Property
or elsewhere.  When possible, Tenant shall cause said trade fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the real or personal property of Landlord. Notwithstanding any
other provision of this Lease, Tenant shall have the right to contest in good
faith any tax or assessment it believes unreasonable or otherwise not applicable
with the appropriate governmental authority.

 

15.3         Effect of Non-payment.  Failure of Tenant to pay any of the charges
required to be paid under this Section 15 shall constitute a default under the
terms hereof in like manner as failure to pay rent when due.

 

25

--------------------------------------------------------------------------------


 

Section 16.             Assignment, subletting and Tenant Financings.

 

16A.        Leasehold Mortgages and Trade Equipment Financing.

 

16A.1      Leasehold Mortgages.

 

(a)                                  Tenant permitted or allowed in accordance
with the applicable term and provisions of this Lease, may, without Landlord’s
consent, from time to time pledge, mortgage or encumber the leasehold estate
demised to Tenant hereunder.  Any such pledge, deed of trust, mortgage or
encumbrance upon the he extended modified, amended demised hereunder as the same
may be extended, modified, the Leasehold estate demised to Tenant hereunder;
provided however, that each Leasehold Mortgagee shall be an Institutional Lender
or if not, then prior to the delivery of each Leasehold Mortgage to a Leasehold
Mortgagee which is not an Institutional Lender, Tenant shall first comply with
the terms and provisions set forth below in this subsection.  Tenant shall be
entitled to request from time to time Landlord’s written waiver and
acknowledgement, which may be relied upon by Tenant’s prospective lender under a
proposed Leasehold Mortgage, of Tenant’s compliance with the “Minimum Ratio
Requirements” (as hereinafter defined) by giving written notice to Landlord of
Tenant’s intent to incur indebtedness that will be secured by a new Leasehold
Mortgage.  Tenant shall not incur any such indebtedness or give the applicable
Leasehold Mortgage until it has obtained such waiver and acknowledgement as
aforesaid.  Such written notice to Landlord will be accompanied by a certificate
of an officer of Tenant wherein Tenant represents and warrants to Landlord that
Tenant’s obtaining the loan to be secured by such new Leasehold Mortgage will
not cause Tenant to violate the Minimum Ratio Requirements.  Landlord shall
deliver the aforesaid written waiver and acknowledgement to Tenant (or Tenant’s
prospective lender, if requested), in the form reasonably requested by Tenant or
such prospective lender, within thirty (30) days of Tenant’s request therefor,
unless Landlord reasonably believes that Tenant’s representation and warranty
contained in such certificate is false or inaccurate.  Tenant shall within three
(3) days after a request by Landlord, provide Landlord with copies of financial
statements, certified by the Chief Financial officer of Tenant, as requested by
Landlord in order to enable Landlord to make the above determination.  Upon
Landlord’s delivery of such waiver and acknowledgement, Tenant shall be entitled
to incur the indebtedness in question and deliver a Leasehold Mortgage to secure
the same at any time within the 180 day period following Landlord’s delivery of
such waiver and acknowledgement.

 

As used herein, the term “Minimum Ratio Requirements” shall mean those types and
amounts of financial ratios which would be required for the proposed Leasehold
Mortgage financing by an institutional Lender if it were making such loan on the
same general material terms as those proposed, and under similar conditions and
circumstances.  In making such determination, Landlord may rely on applicable
information and consultation provided by an Institutional Lender of Landlord’s
choosing, provided such Lender is then in the business of offering the same
general type financing as that proposed by the loan for which Landlord approval
is being sought.  As used herein with respect to a lender advancing a loan
secured by a Leasehold Mortgage, “Institutional Lender” shall mean any bank,
insurance company, pension fund, real estate investment trust, trust company,
publicly traded entity making loans to third parties in the ordinary course of
such entity’s business, or other institutional lender (whether advancing such
loan directly or through a fiduciary, trustee, investment advisor or wholly
owned

 

26

--------------------------------------------------------------------------------


 

subsidiary), or any combination, consortium or other jointly owned entity
comprised of the same.  Any such Leasehold Mortgage may secure loans and
advances for any purpose, including, but not limited to, loans and advances for
the construction upon and improvement of other properties in other locations. 
Landlord shall not be bound to send the Leasehold Mortgagee duplicates of
notices tendered to Tenant unless such Leasehold Mortgagee or Tenant shall have
notified Landlord in writing of the existence of such Leasehold Mortgage and of
the name and address of such Leasehold Mortgagee. Notwithstanding any foregoing
provision to the contrary, Tenant shall not be entitled to obtain any Leasehold
Mortgage financing, and Tenant shall not execute or deliver any Leasehold
Mortgage, prior to the date service agreements for the provision of all
necessary sewer, water and operating services for the operation of the Dry Lake
Parcel have been entered into by and among Landlord, Tenant and Dry Lake, and a
memorandum thereof has been recorded, in Official Records, Clark County,
Nevada.  Dry Lake is a specifically intended third party beneficiary of the
immediately preceding provision.

 

(b)           Landlord hereby agrees with and for the benefit of each Leasehold
Mortgagee and the heirs, personal representatives, successors and assigns of
each Leasehold Mortgagee:

 

(1)           When giving notice to Tenant with respect to any default under the
Lease or any exercise of any right to terminate the Lease, Landlord will also
give a copy of such notice to each Leasehold Mortgagee in the manner provided in
Section 23 at the address of each Leasehold Mortgagee furnished to Landlord in
the manner provided in Section 23; and no such notice to Tenant shall be deemed
to have been duly given, nor shall such notice be effective unless such notice
is also given in said manner to each Leasehold Mortgagee as to which Landlord
has been notified as above required.

 

(2)           In case Tenant shall default in respect of any of the provisions
of this Lease, any Leasehold Mortgagee shall have the right, but not the
obligation, to cure such default whether the same consists of the failure to pay
rent or the failure to perform any other matter or thing which Tenant is
required to do or perform under the Lease, and Landlord shall accept performance
by or on behalf of Leasehold Mortgagee as though, and with the same effect as
if, it had been done or performed by Tenant.  A Leasehold Mortgagee will have a
period of time after the service of such notice upon it within which to cure the
default specified in such notice, or cause it to be cured, which is the same
period for cure, if any, as is given to Tenant under the Lease in respect of the
specified default after the giving of such notice to Tenant, plus an additional
period of thirty (30) days.  In the event of a default or in the event that
termination is sought by reason of a default, other than the payment of rentals
and other charges to be paid by Tenant hereunder, which cannot reasonably be
cured by the payment or expenditure of money, the period of time for cure shall
be extended for so long as all monetary obligations of Tenant are kept current
and any Leasehold Mortgagee is diligently attempting to cure such default,
including, if necessary, the time period required by such Leasehold Mortgagee to
obtain possession of the Property itself, through a receiver, or through
foreclosure, provided that the Leasehold Mortgagee continues to diligently
attempt to cure the default within such extended period.

 

(3)           Any default of Tenant (other than the payment of rentals and other
charges to be paid by Tenant hereunder) under any provision of the

 

27

--------------------------------------------------------------------------------


 

Lease which is not reasonably susceptible of being cured by a Leasehold
Mortgagee shall be deemed to have been waived by Landlord upon completion of
foreclosure proceedings or when Leasehold Mortgagee, or its nominee or another
shall otherwise acquire title to Tenant’s interest in the Lease (including
entering into a new lease pursuant to subparagraph (5) immediately below).  Any
default (other than the payment of rentals and other charges to be paid by
Tenant hereunder) which is reasonably susceptible of being cured after such
completion or acquisition shall thereafter be cured with reasonable diligence.
As used in this Section 16A, a default or an Event of Default, or unfulfilled
obligation, not “reasonably susceptible” of being cured or performed by a
Leasehold Mortgagee or a new tenant shall refer to any bankruptcy, insolvency or
receivership or similar event related to Tenant or any other obligation of
Tenant which because of its personal nature could be performed only by Tenant or
which because of the passage of time can no longer be performed.

 

(4)           A Leasehold Mortgagee (or its designee or nominee) may become the
legal owner and holder of the interest of Tenant under the Lease, including,
without limitation, the interest of Tenant in all improvements erected by Tenant
on the Property, by foreclosure or other enforcement proceedings, or by
obtaining an assignment of the Lease in lieu of foreclosure or through
settlement of or arising out of any pending or threatened foreclosure
proceeding, without Landlord’s consent and without any obligation to assume the
Lease, but otherwise subject to the terms and provisions of the Lease including,
but not limited to, Landlord’s right to terminate this Lease in accordance with
the applicable provisions of this Lease, including, but not limited to, the
provisions of this Section 16A.  Leasehold Mortgagee (or its designee or
nominee) shall have the right to assign the Lease without Landlord’s consent
provided that such proposed assignee has obtained all necessary state and local
approvals to operate the Property under an unrestricted gaming license.  Upon
the delivery to Landlord of a duplicate original of an instrument of assignment
containing the assignee’s assumption of the Lease, such assignee of Leasehold
Mortgagee (or its designee or nominee) shall become Tenant, and shall be
substituted for the Leasehold Mortgagee (or its designee or nominee) as the
owner and holder of the Lease for all purposes, as of the effective date of such
assignment.

 

(5)           In the event of the termination of the Lease by reason of the
default or bankruptcy of Tenant or of any new lease made pursuant to the
provisions of this Subparagraph (5) prior to its stated expiration date. 
Landlord will notify Leasehold Mortgagee, and upon written request from
Leasehold Mortgagee, will certify in writing to Leasehold Mortgagee all amounts
and other obligations then due to Landlord under the Lease (or such new lease),
and Landlord will enter into a new lease of the Leased Property with Leasehold
Mortgagee (or its designee or nominee) for the remainder of the lease term, to
commence as of the date of the termination of the Lease (or any new lease) upon
all of the terms, provisions, covenants and agreements in the Lease, except,
however, any rights of first refusal or exclusivity granted to Tenant under the
Lease, upon condition that (a) Leasehold Mortgagee shall make written request to
Landlord for such new lease not later than sixty (60) days from the date such
notice from Landlord is delivered to Leasehold Mortgagee, and during such time
Landlord shall not in any manner encumber, lease or transfer the Property,
(b) Leasehold Mortgagee shall pay to Landlord at the time of the execution and
delivery of said new lease all sums which, as of the date of execution and
delivery of such new lease, were past due and owing under this Lease, as if this
Lease had not been terminated, but without giving effect to any provision
permitting upon termination of the Lease acceleration of rentals not otherwise
then due; and (c) such new

 

28

--------------------------------------------------------------------------------


 

lease shall require the tenant thereunder to perform any obligation of Tenant
under this Lease not then performed or otherwise waived by Landlord, and to pay
all reasonable costs of Landlord resulting from the default and termination,
including Landlord’s reasonable attorneys fees incurred.  Upon the execution and
delivery of such new lease, all subleases or concession agreements, if any,
which previously had been assigned and transferred to Landlord shall thereupon
be assigned and transferred without recourse by Landlord to the new tenant
together with (i) all sums of money held by Landlord as security for the
performance by any subtenant or other occupant of its respective obligations
under its sublease or concession agreement, and (ii) such other funds, if any,
held by Landlord to which Tenant under this Lease would have been entitled but
for the termination of this Lease, and to which a successor in interest of
Tenant would be legally entitled.  A tenant named in any such new lease may
assign its rights thereunder subject to the applicable terms and provisions of
Subparagraph (4) above and shall thereafter be released from liability under
such new lease, if the assignee shall deliver to Landlord an instrument
whereunder the assignee shall assume all obligations and liabilities of Tenant
thereafter arising under the lease so assigned.

 

(6)           If the holders of more than one Leasehold Mortgage shall make
written requests upon Landlord for a new lease in accordance with the provisions
hereof, the new lease shall be entered into pursuant to the request of the
holder whose Leasehold Mortgage shall be prior in lien thereto and thereupon the
written requests for a new lease of each holder of a Leasehold Mortgage junior
in lien shall be and be deemed to be void and of no force or effect. Landlord
may rely on the report or certificate of any title insurance company licensed to
do business in Nevada to ascertain the lien priority of the Leasehold Mortgages.

 

(7)           If Tenant fails to observe or perform any of its obligations under
this Lease, Leasehold Mortgagee may, but shall not be obligated to, observe or
perform such obligations for and on behalf of Tenant, whether or not Tenant
shall be in default under the Lease.

 

(c)           Any notice or other communication which Landlord shall desire or
is required to give to or serve upon Leasehold Mortgagee shall be given in the
manner prescribed in Section 23, addressed to such Leasehold Mortgagee at its
address as set forth in the notice to Landlord delivered pursuant to
Section 16A(a), or at such other address as shall be designated from time to
time by such Leasehold Mortgagee by notice to Landlord in accordance with
Section 23.  Any notice or other communication which any Leasehold Mortgagee
shall desire or is required to give to or serve upon Landlord shall be given to
Landlord at Landlord’s address as set forth in the provisions of this Lease
providing for notices to Landlord, in the manner prescribed in Section 23, or at
such other address as shall be designated from time to time by Landlord in the
manner prescribed in Section 23.

 

(d)           Landlord will not modify or amend, or accept a surrender of the
Lease without the prior written consent of all Leasehold Mortgagees, which
consents shall not be withheld unreasonably.  Any such modification, amendment,
or surrender without the written consent of all Leasehold Mortgagees shall be
void and of no force or effect. The foregoing shall not be deemed to prohibit
Landlord from terminating the Lease, after tendering all notices required by the
Lease, pursuant to an unlawful detainer or similar action.

 

29

--------------------------------------------------------------------------------


 

(e)           No union of the interests of Landlord and Tenant shall result in a
merger of the Lease and the fee interests in the Property without the prior
written consent of all Leasehold Mortgagees.

 

16A.2      Mortgage Fees and Expenses.  Tenant shall pay all fees and expenses
of every character and description incurred in connection with the procurement
of any Leasehold Mortgages pursuant to this Section 16A, and the Leasehold
Mortgagee shall pay all reasonable legal costs of Landlord relating to the
creation and assignment of new leases provided for in Section 16A.1(b)(5) above,
which shall not be construed, however, as a waiver of, or limitation on, any
cause of action or reimbursement right Leasehold Mortgagee may have against
Tenant for the payment of such reasonable legal costs of Landlord.

 

16A.3      Equipment Leasing.  Some of the equipment, fixtures and furniture
(collectively designated herein as “Trade Equipment”) now or hereafter installed
and used by Tenant on the Property may be directly financed by a third-party
lender or otherwise subjected to a security interest or owned by an equipment
rental company (“Equipment Lessor”) and leased to Tenant either directly from
the Equipment Lessor or by way of equipment sublease or assignment of equipment
lease from an equipment sublessor (“Equipment Sublessor”), and Landlord hereby
agrees to recognize the rights therein of any such third-party lender or
Equipment Lessor or Sublessor (or assignee).  Landlord agrees that all such
items of financed or leased Trade Equipment installed or to be installed on the
Property shall be and remain personal property and not real property,
notwithstanding the fact that the same may be nailed or screwed or otherwise
attached or affixed to the Property or improvements, and further agrees to
recognize the rights therein of any such third-party lender or Equipment Lessor
or Sublessor (or assignee).  Tenant shall have the right at any time to remove
or replace any or all Trade Equipment, whether or not financed or leased,
regardless of whether attached or affixed to the Property, and to the extent of
their respective interests therein such third-party lender or Equipment Lessor
or Sublessor (or assignee) shall also have such a right.  Except as otherwise
provided in Subsection 9.2, Landlord agrees that it does not have and shall not
assert any right, lien or claim in or to the financed or leased Trade Equipment
and agrees that any third-party lender or Equipment Lessor or Sublessor (or
assignee) may remove and sell the same without reference to, and free and clear
of, any or other demand of Landlord, and that such sale may be made on the
Property; provided, that such removing party shall be liable to Landlord for the
repair of any damage caused to the Property as a result of such removal.

 

16B.        Assignment and Subletting.

 

16B.1 Prohibited.  Except for Permitted Transfers, Tenant shall not have the
power to, and shall not, transfer, sublet or assign this Lease or the Tenant’s
interest in this Lease or in and to the Property without the prior written
consent of Landlord, which consent shall not be unreasonably withheld.  As used
herein, a “Permitted Transfer” shall mean any and all of the following:  (A) the
transfers, assignments, hypothecations and mortgages described in Section 16A
above, (B) subleases made in the ordinary course of operating the Property as
improved from time to time and for the purposes and uses allowed under this
Lease, including, without limitation, space leases, rentals of hotel rooms,
concessions and similar occupancy agreements, and (C) transfers, subleases and
assignments to entities wholly owned or controlled by Tenant or wholly owned by
Primadonna Resorts, Inc., a Nevada corporation.  For the

 

30

--------------------------------------------------------------------------------


 

purposes of this Lease, Landlord or Tenant, as the case may be, shall be deemed
to control an entity if (i) in the case of a corporation it owns not less than
twenty-five percent (25%) of all classes of the corporation’s stock outstanding
and (ii) in the case of a partnership or limited liability company it is a
general partner or member, as applicable, and owns not less than twenty-five
percent (25%) of the interests in the entity entitled to vote, and (iii) in all
cases it has the exclusive possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity. 
Any attempted or purported transfer of this Lease, or the Tenant’s interest in
this Lease, or in and to the Property, in violation of the foregoing and without
Landlord’s prior written consent shall be void and confer no rights upon any
third person, and at Landlord’s election shall constitute a default.

 

16B.2 Minimum Conditions to Lessor’s consent.  Each assignment, sublease or
other act set out in Subsection 16B.1 above, or similar act, for which
Landlord’s consent is required shall be by an instrument in writing in form
satisfactory to Landlord in its reasonable discretion, and shall be executed by
all parties to the transaction.  Except as provided otherwise in Section 16A
above, each assignee shall agree in writing, for the benefit of Landlord, to
assume, to be bound by and to perform the terms, conditions and covenants of
this Lease to be performed by Tenant.  Notwithstanding anything contained
herein, Tenant shall not be released from personal liability for the performance
of each term, condition and covenant of this Lease unless Landlord specifically
consents to such release or novation in writing.  One executed copy of such
written instrument shall be delivered to Landlord.  Consent by Landlord to any
such assignment or subletting shall not be deemed a consent to any subsequent
assignment or subletting.

 

16B.3 Additional Rent or Assignment Consideration.  One-half of the following
amounts (“Excess Rent”) shall be paid from time to time by Tenant to Landlord: 
(i) all assignment consideration attributable to Landlord’s fee interest in the
Property and payable in connection with any assignment by Tenant of the Lease or
its interest in the Property that does not constitute a Permitted Transfer, and
(ii) all rental receipts payable under subleases of all or any portion of
Tenant’s interest in the Property that do not constitute Permitted Transfers,
but only to the extent such receipts are attributable to Landlord’s fee interest
in the Property, and then only to the extent the sum of such sublease rental
receipts exceeds the proportionate Base Rent hereunder for the portion of the
Property subject to such sublease for the period in question.  Tenant shall be
required to pay to Landlord Landlord’s share of Excess Rent if, as and when
received by Tenant, provided, however. that Tenant first shall be entitled to
reimbursement from such amounts for any and all collection costs (including
reasonable attorneys’ fees and costs) incurred by Tenant.  The amount of Excess
Rent “attributable to Landlord’s fee interest” shall be determined by appraisal
in a manner similar to that set forth in Subsection 4.4.

 

Section 17.                                      Default and Remedies.

 

17.1                           Default.  A breach of this Lease shall exist if
any of the following events (severally “Event of Default” and collectively
“Events of Default”) shall occur:

 

(i)                                     Tenant shall have failed to pay any
monetary obligation or charge imposed herein within thirty (30) days of the date
when due and such failure shall not have been cured within ten (10) days after
notice of said failure to pay has

 

31

--------------------------------------------------------------------------------


 

been given to Tenant; provided, however, that Tenant may cure such default at
any time prior to a termination of this Lease by Landlord or a re-entry by
Landlord by paying all rents and other expenses or charges then due together
with the legal rate of interest then in effect under Nevada law per annum on the
total amount then due, from the date said amount becomes due through the date of
payment, inclusive; or

 

(ii)                                  Tenant shall have failed to perform any
term, covenant or condition of this Lease except those requiring the payment of
money, and Tenant shall have failed to cure such breach within thirty (30) days
after written notice from Landlord where such breach could reasonably be cured
within said thirty (30) day period; provided, however, that where such failure
could not reasonably be cured within said thirty (30) day period, that Tenant
shall not be in default unless it has failed to commence to cure such failure
within such thirty (30) day period and thereafter continues to make diligent and
reasonable efforts to cure such - failure as soon as practicable; or

 

(iii)                               Tenant shall have assigned its assets for
the benefit of its creditors; or

 

(iv)                              A court shall have made or entered any decree
or order other than under the bankruptcy laws of the United States:

 

(a)                                  appointing a receiver, trustee or assignee
of Tenant in bankruptcy or insolvency or for its property; or

 

(b)                                 directing the winding up or liquidation of
Tenant and such decree or order shall have continued for a period of thirty
(30) days.

 

17.2                           Remedies.  Upon the occurrence of an Event of
Default, Landlord shall have the following remedies, in addition to all other
rights and remedies provided by law or otherwise provided in this Lease, and
Landlord may resort to such remedies cumulatively or in the alternative:

 

(i)                                     Landlord can continue this Lease in full
force and effect, and the Lease will continue in effect as long as Landlord does
not terminate Tenant’s right to possession, and Landlord shall have the right to
collect rent when due.  During the continuation of an Event of Default and
Tenant has abandoned the Property or any portion thereof, Landlord can enter
such abandoned portion and relet it to third parties for Tenant’s account. 
Tenant shall be liable immediately to Landlord for all costs Landlord incurs in
reletting the Property, including, without limitation, broker’s commissions,
expenses of remodeling the Property required by the reletting, and like costs. 
Reletting can be for a period shorter or longer than the remaining term of this
Lease. Tenant shall pay to Landlord the rent and other sums due under this Lease
on the dates the rent is due, less the rent and other sums Landlord receives
from any reletting.  No act by Landlord allowed by this paragraph shall
terminate this Lease unless Landlord notifies Tenant in

 

32

--------------------------------------------------------------------------------


 

writing that Landlord elects to terminate this Lease; and

 

(ii)                                  Landlord can terminate Tenant’s right to
possession of the Property at any time.  No act by Landlord other than giving
written notice to Tenant shall terminate this Lease. Acts of maintenance,
efforts to relet the Property or the appointment of a receiver on Landlord’s
initiative to protect Landlord’s interest under this Lease shall not constitute
a termination of Tenant’s right to possession.  On any such termination,
Landlord has the right to remove all personal property of Tenant and store same
at Tenant’s cost and to recover from Tenant as damages:

 

(A)                              The worth at the time of award of unpaid rent
and other sums due and payable which had been earned at the time of termination;
plus

 

(B)                                The worth at the time of award of the amount
by which the unpaid rent and other sums due and payable which would have been
payable after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(C)                                The worth at the time of award of the amount
by which the unpaid rent and other sums due and payable for the balance of the
lease term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; plus

 

(D)                               Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to
perform Tenant’s obligations under this Lease or, which in the ordinary course
of things would be likely to result therefrom, including, but not limited to,
any costs or expenses incurred by Landlord (i) in retaking possession of the
Property, including reasonable attorneys’ fees therefor, (ii) maintaining or
preserving the Property after such Event of Default, (iii) preparing the
Property for reletting to a new tenant, including repairs or alterations to the
Property for such reletting, (iv) leasing commissions, and (v) any other costs
necessary or appropriate to relet the Property.

 

The “worth at the time of award” of the amounts referred to in Subparagraphs
ii(A) and ii(B) of this Subsection 17.2 is computed by allowing interest at the
rate of the legal rate of interest then in effect under Nevada law per annum on
the unpaid rent and other sums due and payable from the termination date through
the date of award.  The “worth at the time of award” of the amount referred to
in Subparagraph ii(C) of this Subsection 17.2 is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus two percent (2%).

 

Section 18.                                      Condemnation.

 

18.1                           Entire or Substantial Taking.  If, at any time
during the term of this Lease, all of the Property or the improvements thereon,
or so much thereof as shall render the

 

33

--------------------------------------------------------------------------------


 

remaining Property or improvements unsuitable or not economically feasible for
the then current use, shall be taken in the exercise of the power of eminent
domain by any sovereign, municipality or other public or private authority, or
any transfer is made in avoidance of the power of eminent domain by any
sovereign, municipality or other public or private authority, (all of the
foregoing being referred to as a “Taking”), then the Tenant’s obligation to pay
rent shall terminate on, and the Tenant’s interest in the Property so taken
shall continue until, the later of (a) the date actual physical possession is
taken by the condemner, or (b) the date on which the right to compensation and
damages accrues under applicable law, at which time any prepaid rent shall be
apportioned.  Any award for such Taking shall be paid to the parties in the
following order of priority:

 

(i)                                     First, to the extent of the award
attributable to Tenant’s interest in the Property and all improvements thereon,
toward reduction of all unpaid amounts due under, and in accordance with the
requirements of, any and all Leasehold Mortgages and obligations secured
thereby;

 

(ii)                                  Second, to Landlord, in an amount equal to
the award attributable to its interest in the Property as of such date; and

 

(iii)                               Third, to Tenant, in the balance remaining
after application to the award of Subparagraphs (i) and (ii) immediately above.

 

18.2                           Partial Taking.  If less than all of the Property
and improvements thereon (meaning only so much thereof as shall not render the
remaining Property or improvements unsuitable or not economically feasible for
the then current use) shall be taken in the exercise of the power of eminent
domain by any sovereign, municipality or other public or private authority, or
any transfer is made in avoidance of the power of eminent domain (all of the
foregoing being referred to as a “Partial Taking”), this Lease shall continue in
full force and effect.  The entire award or awards, for the fee interest or the
leasehold interest or both, including any amount awarded on account of severance
of the taken land from the balance of the Property, for any Partial Taking shall
be allocated to Landlord and Tenant as follows:

 

(i)                                     The award shall first be disbursed to
Tenant in order to pay the cost, if any, of restoration of the improvements on
the Property.  The balance, if any, of the award shall be divided between
Landlord and Tenant in the ratio in which the value of Landlord’s and Tenant’s
interests in the Property and improvements respectively bear to one another, in
each case as determined by an appraisal in accordance with the process set forth
in Subsection 4.4 or by court award.

 

(ii)                                  Following the payment of such award, the
Base Rent shall be reduced by a percentage wherein the numerator shall be the
value of the Property taken, and the denominator shall be the value of all the
Property immediately before such Partial Taking, determined by appraisal in
accordance with Subsection 4.4 or by court award.

 

34

--------------------------------------------------------------------------------


 

18.3                           Temporary Taking.  A “Temporary Taking” shall be
deemed a Taking which shall be for a maximum period of three years.  If a Taking
extends for more than three years, then the rights of the parties shall be as
provided in Subsections 18.1 and 18.2 immediately above.  If the temporary use
of the whole or any part of the Property or the improvements thereon shall be
taken at any time during the term of this Lease in the exercise of the power of
eminent domain by any sovereign, municipality or other authority, or by the
avoidance thereof, the term of this Lease shall not be reduced or affected in
any way and Tenant shall continue to pay in full the rent and other sum or sums
of money and charges herein reserved and provided to be paid by Tenant, and the
entire award for such Taking shall be divided as follows:

 

(i)                                     To Tenant that portion of the award paid
for use and occupancy of the Property and improvements during any period prior
to the expiration of the term of this Lease;

 

(ii)                                  To Landlord that portion of the award paid
for use and occupancy of the Property and improvements following termination of
this Lease.  That portion of such award to Tenant which

 

is in respect of compensation for physical damage to the Property or
improvements thereon occasioned by such Taking shall be used by Tenant for costs
of restoration and repair of the buildings, improvements and appurtenances so
damaged.

 

18.4                           Personal Property and Moving Expenses.  Any award
or part of an award paid as compensation for the Taking of personal property
owned by Tenant or a subtenant, or for moving expenses of Tenant or subtenant,
shall be payable to Tenant, or such subtenant as the case may be.

 

18.5                           Other Rights.  In the event of any partial or
entire Taking, Partial Taking or Temporary Taking, each of Landlord, Tenant and
any Leasehold Mortgagee shall be free to each make claims against the condemning
authority for its own award based upon its respective interest in the Property,
as improved, or this Lease.  No Temporary Taking of the Property shall terminate
this Lease or give Tenant any right to any abatement of rent hereunder.  Each
party agrees to execute and deliver to the other all instruments that may be
required to effectuate the provisions of this Section 18.

 

Section 19.                                      Estoppel Certificates.  Each of
the parties to this Lease Agreement shall, without charge, at any time and from
time to time, within ten (10) days after receipt from the other party of written
request therefor, deliver a duly executed and acknowledged certificate to the
other or any other person, firm or corporation designated by the requesting
party, certifying:  (a) that this Lease is unmodified and in full force and
effect, or if there has been any modification, that the same is in full force
and effect as modified, and stating any such modification; (b) whether or not
there is then existing any claim of default hereunder and, if so, specifying the
nature thereof; and (c) the dates to which the rent and other charges payable
hereunder by Tenant have been paid.

 

35

--------------------------------------------------------------------------------


 

Section 20.                                      Option to Extend.

 

20.1                           Grant of Right and Exercise. Tenant shall have
the right to extend and continue this Lease for one (1) additional lease term of
twenty-five (25) years (the “Extended Term”) upon the further terms and
conditions of this Section 20 (the “Extension Option”).  The Extension Option
may be exercised only by written notice of such exercise delivered to Landlord
any time after June 30, 2003, but no later than June 30, 2038.  Landlord’s
acceptance of Tenant’s exercise of the Extension Option during any time there
exists an uncured Event of Default shall not in any manner be deemed a waiver by
Landlord of any right or remedy it may have as a result of such Event of
Default, including, but not limited to the right to terminate this Lease in
accordance with its provisions and applicable law.

 

20.2                           Extension Fee.  In consideration of the grant of
the Extension Term, Tenant shall pay to Landlord on, and as a condition of, the
commencement of the Extension Term an amount equal to ten percent (10%) of the
Base Rent for the first year of the Extension Term as determined pursuant to
Subsection 20.3 below.

 

20.3                           Extension Term Base Rent.  Base Rent for the
initial year of the Extension Term shall be determined in accordance with the
appraisal method set forth in Subsection 4.4, and shall be adjusted during the
Extension Term in accordance with the provisions set forth in Subsections 4.3
and 4.4.

 

20.4                           Applicability of Lease Terms.  Except as
specifically provided otherwise in Subsections 20.2 and 20.3, all of the terms
and provisions of this Lease shall continue in full force and effect and shall
apply in all respects to the Extension Term.

 

Section 21.                                      Right of First Refusal.

 

21.1                           General Terms.  Landlord may not sell, transfer
or otherwise dispose of the whole or any part of the Landlord’s interest in the
Property or any other real property presently owned by Landlord in Clark County,
Nevada (which real property is described in Exhibit “F” attached hereto) (the
“Offered Interest”) to anyone other than Tenant without first offering the same
in writing to Tenant at a price and upon the terms no less favorable to Tenant
than those which the Landlord is willing to accept from a third party as
evidenced by a bona fide letter of intent to purchase negotiated at arm’s length
and describing in reasonable detail the material terms of such transfer or
disposition, executed by Landlord and such third party.  The purchase price
reflected in such letter of intent must be payable all cash or upon cash payment
terms such as seller “carry-back” financing, and secured only by the subject
property.  Within sixty (60) days after delivery of such letter of intent to
Tenant (which Landlord shall deliver to Tenant promptly after its execution by
the parties thereto), Tenant may elect to purchase the Offered Interest upon the
terms and conditions set forth in such letter of intent and this Section 21 by
giving written notification of such election to Landlord.  If, within such sixty
(60) day period, Tenant does not agree to purchase the Property on the terms and
conditions set forth in such letter of intent and this Section 21, then Landlord
may, within one hundred twenty (120) days thereafter, transfer the Offered
Interest to such third party only on terms no less favorable to Landlord in the
aggregate than the terms contained in such letter of intent; and any purchaser
of such property shall take subject to all of the terms and conditions of this
Lease (except for Tenant’s right of first refusal contained in this
Section 21).  If the Offered Interest is not disposed of within such one hundred
twenty (120) day period, then Landlord shall before

 

36

--------------------------------------------------------------------------------


 

disposition of the Offered Interest, be first obligated to reoffer it to Tenant
in accordance with this Section 21.  Tenant’s right of first refusal granted
hereby shall be enforceable throughout the term of this Lease so long as Tenant
or a new tenant pursuant to a Permitted Transfer is the tenant hereunder.

 

21.2                           Closing Terms.  If Tenant elects to exercise its
option to purchase the Offered Interest in accordance the foregoing, then within
ten (10) business days following the date of Tenant’s notice to Landlord
evidencing such election, Tenant shall open an escrow with the escrow company
and officer of Tenant’s choice.  Tenant’s purchase of the Offered Interest shall
be on the following terms and conditions, and the escrow holder shall be
instructed as follows:

 

(a)                                  The purchase price to be paid for the
Offered Interest shall be paid in the manner provided for in the letter of
intent.

 

(b)                                 The close of escrow shall occur when the
escrow holder has received all documents, taken all actions, and made all
disbursements necessary to record a grant, bargain and sale deed of the Offered
Interest to be given to Tenant, and such deed has been duly recorded.  The close
of escrow shall occur not later than one hundred twenty (120) days following the
date of the opening thereof.

 

(c)                                  The close of escrow shall be conditioned on
the parties’ execution and delivery to the escrow holder of the purchase price,
each party’s share of escrow and closing costs, and all documents which the
escrow holder reasonably requests, and performance of all acts reasonably
required by the escrow holder, and the parties hereby agree that they shall
execute, deliver and perform, as necessary, each of the same.

 

(d)                                 Tenant shall receive an ALTA extended
coverage policy of title insurance in form and content reasonably satisfactory
to Tenant from the title company to be named by Tenant at the time of the
opening of escrow.

 

(e)                                  Except as expressly provided to the
contrary in the applicable letter of intent, costs and charges in connection
with the escrow and the purchase shall be paid by Landlord, as seller, and
Tenant, as purchaser, as follows:

 

(1)                                  The escrow holder’s fees and charges shall
be paid equally by Landlord and Tenant.

 

(2)                                  The cost of a CLTA owner’s policy of title
insurance in the amount of the purchase price shall be paid by Landlord.  The
additional cost of an ALTA extended coverage owner’s policy of title insurance
shall be paid by Tenant.

 

(3)                                  All real property transfer taxes and
recording fees for the deed shall be paid by Landlord.

 

(4)                                  All other closing costs shall be allocated
in the manner that is customary in Clark County for similar transactions, as
reasonably determined by escrow holder.

 

37

--------------------------------------------------------------------------------


 

(f)                                    Tenant shall be entitled to designate a
nominee to take title to the Offered Interest by giving written notice to
Landlord and escrow holder (whereupon the deed and title insurance shall be
revised to reflect such designation) . Any such designation, however, shall not
relieve Tenant of any of its other obligations set forth above in this
Section 21.

 

Section 22.                                      Hazardous substances and
Dumping.

 

22.1                           Covenant.  Except and only as may be provided
expressly otherwise in an exhibit attached hereto. Tenant covenants to Landlord
that it will not use, or allow to be used, any hazardous substance or material
except as may be reasonably required in connection with its business on the
Property, and then only in full compliance with all laws.  Nor will Tenant bring
onto, or allow to be brought onto, the Property any such substances or
materials, except as allowed pursuant to the immediately preceding sentence.

 

22.2                           Right of Entry.  Landlord reserves the right to
enter the Property at any reasonable time, and at any time in exigent
circumstances, for the purpose of inspecting and examining the Property for the
presence of any hazardous substance or materials.  If the results of such
inspection or examination reveal the presence of hazardous substances or
materials in, on or about the Property, and if Landlord has reasonable cause to
believe that they are present in, on or about the Property due to Tenant’s
failure to be in compliance with Subsection 22.1, then Tenant shall reimburse
Landlord for its cost incurred in undertaking such inspection and examination.

 

22.3                           Indemnity.  Tenant shall hold Landlord harmless
from, and defend and indemnify Landlord against, any and all claims or liability
for any injury or damage to any person or property caused by the presence of
hazardous materials or substances in, on or about the Property which are placed,
or allowed to be placed, in, on or about the Property by Tenant, and for any
cost or liability incurred by Landlord in connection with the release, removal
or storage of any hazardous substance or material placed, or allowed to be
placed, in, on or about the Property by Tenant. The provisions of this Indemnity
shall remain in full force and effect and shall not be affected or impaired by
any termination of this Lease and shall survive any such termination.

 

22.4                           Permits.  Tenant shall at all times maintain
current permits required for all of its operations on the Property, including
those required for the use, storage, or disposal of environmental law(s),
ordinances, rules, requirements, statutes or regulations (whether now existing
or hereafter enacted or promulgated) and any judicial or administrative
interpretations thereof, including any judicial or administrative orders,
decrees, judgments or rulings pertaining thereto.

 

22.5                           Dumping.  Tenant shall not deposit or allow to be
deposited in, on or about, or allow to remain in, on or about the Property, or
any other property of Landlord, any waste material or debris of any nature
whatsoever except as such is generated by Tenant’s normal operation of the
Property, and then only temporarily pending proper ultimate disposition thereof
off of the Property.

 

38

--------------------------------------------------------------------------------


 

Section 23.                                      Notices.  Any notice or demand
required or desired to be given under this Lease after the commencement of the
lease term shall be in writing and shall be personally served or, in lieu of
personal service, may be given by mail in which latter event such notice shall
be deemed to have been given when seventy-two (72) hours have elapsed from the
time when such notice was deposited in the United States mail, certified and
postage prepaid, return receipt requested, addressed to the party to be served. 
At the date of execution of this Lease, the addresses of Landlord and Tenant
are:

 

Landlord:

 

Primm South Real Estate Company

 

 

c/o Janet Primm Rosa

 

 

15510 S.E. 53rd Place

 

 

Bellevue, Washington 98006

 

 

 

With a Copy to:

 

Marilyn L. Skender, Esq.

 

 

Hale, Lane, Peek, Dennison

 

 

& Howard

 

 

50 West Liberty Street, Suite 650

 

 

Reno, Nevada 89501

 

 

 

Tenant:

 

The Primadonna Corporation

 

 

P. 0. Box 95997

 

 

Las Vegas, Nevada 89193-5997

 

 

 

With a Copy to:

 

Robert E. Armstrong, Esq.

 

 

McDonald, Carano, Wilson, McCune,

 

 

Bergin, Frankovich & Hicks

 

 

241 Ridge Street, Fourth Floor

 

 

Reno, Nevada 89501

 

Either party may change its address by giving notice of same in accordance with
this Paragraph.

 

When giving notice to Tenant with respect to any default under this Lease or any
exercise of any right to terminate the Lease, Landlord will also give a copy of
such notice to each Leasehold Mortgagee of which it has been notified, and no
such notice to Tenant shall be deemed to have been duly given, nor shall such
notice be effective unless such notice is also given to each Leasehold
Mortgagee.

 

Section 24.                                      Invalidity.  The invalidity or
unenforceability of any provision of this Lease shall not affect the validity or
enforceability of the remainder of this Lease.

 

Section 25.                                      No Waiver.  The waiver by
Landlord of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of such term, covenant or condition or any
subsequent breach of the same or any other term, covenant or condition herein
contained.  The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rental or other sum so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such payment.  No

 

39

--------------------------------------------------------------------------------


 

covenant, term or condition of this Lease shall be deemed to have been waived by
Landlord unless such waiver be in writing signed by Landlord.

 

Section 26.                                      Surrender.  No act or conduct
of Landlord, whether consisting of the acceptance of the keys or possession to
the Property, or otherwise, shall be deemed to be or constitute an acceptance of
the surrender of the Property by Tenant prior to the expiration of the lease
term, and such acceptance by Landlord of surrender by Tenant shall only flow
from and must be evidenced by a written acknowledgment of acceptance of
surrender signed by Landlord.  The surrender of this Lease by Tenant,
voluntarily or otherwise, shall not work a merger but shall operate as an
assignment to Landlord of any and all existing subleases, or Landlord may, at
its option, terminate any or all of such subleases by notifying sublessees of
its election so to do within five (5) days after such surrender.

 

Section 27.                                      Attorneys’ Fees and Costs.  If
either party commences litigation or other proceedings (including, without
limitation, arbitration) for the interpretation, reformation, enforcement or
rescission of this Lease, the prevailing party, in addition to injunctive or
other equitable relief, shall be entitled to recover from the other party an
amount equal to its reasonable attorneys’ fees and court and other costs
incurred.

 

Section 28.                                      Holding over.  Any holding over
after the expiration of the lease term, with the consent of Landlord, shall be
construed to be a tenancy from month to month, at the then prevailing rental,
and shall otherwise be on the terms and conditions herein specified, so far as
applicable.  Any other holding over shall cause Tenant to be a tenant at
sufferance, and Tenant shall be liable to Landlord for all damages and liability
incurred by Landlord as a result thereof, including, but not limited to,
liability or damages incurred as a result of Landlord’s inability to sell or
lease the Property to a third party.

 

Section 29.                                      Successors and Assigns.  The
covenants and conditions herein contained and Easements herein granted shall
apply to and bind, and inure to the benefit of, the heirs, successors,
executors, administrators and permitted assigns of all of the parties hereto. 
In addition to the Tenant’s right of first refusal in Section 21, Landlord shall
not voluntarily convey the Property or assign or transfer its interest in this
Lease to any person or entity who has not been found suitable under the Nevada
Gaming Control Act (N.R.S. chapter 463).

 

Section 30.                                      Time.  Time is of the essence
of this Lease and each and all of its provisions.

 

Section 31.                                      Marginal Headings.  The
marginal headings or titles to the Sections of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part thereof.

 

Section 32.                                      Entire Agreement.  This Lease
(including the Exhibits attached hereto) constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings or agreements with respect thereto. 
This Lease may not be modified, changed or supplemented, nor may any obligations
hereunder be waived, except by written instrument signed by the party to be
charged or by its agent duly

 

40

--------------------------------------------------------------------------------


 

authorized in writing or as otherwise expressly permitted herein. The parties do
not intend to confer any benefit hereunder on any person, firm or corporation
other than the parties hereto.

 

Section 33.                                      Authority to Execute.  The
undersigned parties hereby warrant that they have the proper authority and are
empowered to execute this Lease.

 

Section 34.                                      Nevada Lav.  This Lease shall
be construed and interpreted in accordance with the laws of the State of Nevada,
including, without limitation, the Nevada Gaming Control Act, NRS 463, and the
administrative regulations in connection thereunder.

 

Section 35.                                      Memorandum of Lease.  The
parties agree to execute, acknowledge, and record a Memorandum of Lease in the
form and content attached hereto as Exhibit “J”.

 

Section 36.                                      Duplicate Originals.  This
Lease may be executed in any number of duplicate originals, each of which shall
be deemed an original.  This Lease may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall comprise one agreement.

 

Section 37.                                      Force Majeure - Delays.  Except
as otherwise expressly provided in this Lease, should the performance of any act
required by this Lease to be performed by either Landlord or Tenant be prevented
or delayed by reason of any act of God, strike, lockout, labor trouble,
inability to secure materials, restrictive governmental laws or regulations, or
any other like cause, except financial inability, not the fault or within the
control of the party required to perform the act, the time for performance of
the act will be extended for a period equivalent to the period of delay, and
performance of the act during the period of delay will be excused; provided,
however, that nothing contained in this Paragraph shall excuse the prompt
payment of rent by Tenant as required by this Lease or the performance of any
act rendered difficult or impossible solely because of the financial condition
of the party, Landlord or Tenant, required to perform the act.

 

Section 38.                                      Joint Preparation.  Landlord
and Tenant have cooperated in the drafting and preparation of this Lease. In any
construction to be made of this Lease, no presumption shall arise against either
party by virtue of its participation in the drafting of this Lease.

 

Section 39.                                      Exhibits.  All exhibits
referred to and attached to this Lease are incorporated by reference.

 

Section 40.                                      Division of Lease.  Upon
Tenant’s request to Landlord made in writing from time to time, this Lease and
Tenant’s leasehold estate hereunder shall be divided by entering into one or
more new leases of the Parcels and amending this Lease accordingly to reflect
such division, subject, however, to the terms and conditions hereinafter set
forth. Tenant shall be entitled -to request any such division of this Lease and
its leasehold estate only in connection with a proposed assignment or financing
of Tenant’s interest in the Parcel to be covered by the new lease or by the
remainder of this Lease; and such division shall be effective only upon the
actual consummation of such proposed financing or assignment, as applicable. 
Any such amendment to this Lease, and any such new lease, shall be upon terms
and conditions consistent with the terms and conditions of this Lease, except
for conforming changes necessary to reflect such division and to preserve each
party’s relative rights and obligations with respect to

 

41

--------------------------------------------------------------------------------


 

the Property, all as reasonably and in good faith agreed upon by Landlord and
Tenant.  Tenant shall bear all costs and expenses of any and all such divisions
of this Lease and entering into of new, leases, including Landlord’s reasonable
attorneys’ fees and costs incurred In connection therewith.  Without limitation
on the foregoing, Landlord and Tenant shall negotiate in good faith any
covenants, conditions, restrictions, easements and other terms that may be
reasonably necessary or appropriate as a result of the division of this Lease
and the entering into of any such new lease in order to preserve each party’s
relative rights and obligations with respect to the Property; provided, however,
that Landlord shall not be obligated in any manner whatsoever to negotiate any
of the foregoing with respect to any real property interest of Landlord other
than the Property. The foregoing provisions of this Section 40, however, shall
not limit or impair in any manner whatsoever any consent or approval rights
inuring to Landlord’s benefit under this Lease with respect to any such
assignment or financing of Tenant’s interest under this Lease.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year set forth with their respective signatures.

 

LANDLORD

 

TENANT

 

 

 

PRIMM SOUTH REAL ESTATE COMPANY, a Nevada corporation

 

THE PRIMADONNA CORPORATION, a Nevada corporation

 

 

 

 

 

 

By:

/s/ Janet Primm Rosa

 

By:

/s/ Gary E. Primm

 

JANET PRIMM ROSA,

 

 

GARY E. PRIMM,

 

President

 

 

President

 

 

 

 

 

DATE:

October 23, 1993

 

DATE:

October 26, 1993

 

43

--------------------------------------------------------------------------------